Exhibit 10.1

Execution Version

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

BRIGHAM MINERALS HOLDINGS, LLC

DATED AS OF APRIL 23, 2019

THE LIMITED LIABILITY COMPANY INTERESTS IN BRIGHAM MINERALS HOLDINGS, LLC HAVE
NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, THE
SECURITIES LAWS OF ANY STATE, OR ANY OTHER APPLICABLE SECURITIES LAWS, AND HAVE
BEEN OR ARE BEING ISSUED IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. SUCH INTERESTS MUST BE
ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE
WITH (I) THE SECURITIES ACT, ANY APPLICABLE SECURITIES LAWS OF ANY STATE AND ANY
OTHER APPLICABLE SECURITIES LAWS; (II) THE TERMS AND CONDITIONS OF THIS AMENDED
AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT; AND (III) ANY OTHER TERMS AND
CONDITIONS AGREED TO IN WRITING BETWEEN THE MANAGING MEMBER AND THE APPLICABLE
MEMBER. THE LIMITED LIABILITY COMPANY INTERESTS MAY NOT BE TRANSFERRED OF RECORD
EXCEPT IN COMPLIANCE WITH SUCH LAWS, THIS AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT AND ANY OTHER TERMS AND CONDITIONS AGREED TO IN WRITING BY THE
MANAGING MEMBER AND THE APPLICABLE MEMBER. THEREFORE, PURCHASERS AND OTHER
TRANSFEREES OF SUCH LIMITED LIABILITY COMPANY INTERESTS WILL BE REQUIRED TO BEAR
THE RISK OF THEIR INVESTMENT OR ACQUISITION FOR AN INDEFINITE PERIOD OF TIME.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     3  

Section 1.1

  Definitions      3  

Section 1.2

  Interpretive Provisions      16  

ARTICLE II ORGANIZATION OF THE LIMITED LIABILITY COMPANY

     16  

Section 2.1

  Formation      16  

Section 2.2

  Filing      16  

Section 2.3

  Name      16  

Section 2.4

  Registered Office; Registered Agent      17  

Section 2.5

  Principal Place of Business      17  

Section 2.6

  Purpose; Powers      17  

Section 2.7

  Term      17  

Section 2.8

  Intent      17  

ARTICLE III CLOSING TRANSACTIONS

     17  

Section 3.1

  Reorganization Transactions      17  

ARTICLE IV OWNERSHIP AND CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

     18  

Section 4.1

  Authorized Units; General Provisions With Respect to Units      18  

Section 4.2

  Voting Rights      21  

Section 4.3

  Capital Contributions; Unit Ownership      22  

Section 4.4

  Capital Accounts      22  

Section 4.5

  Other Matters      23  

Section 4.6

  Redemption of Units      23  

ARTICLE V ALLOCATIONS OF PROFITS AND LOSSES

     31  

Section 5.1

  Profits and Losses      31  

Section 5.2

  Special Allocations      31  

Section 5.3

  Allocations for Tax Purposes in General      34  

Section 5.4

  Income Tax Allocations with Respect to Depletable Properties      34  

Section 5.5

  Other Allocation Rules      35  

ARTICLE VI DISTRIBUTIONS

     36  

Section 6.1

  Distributions      36  

Section 6.2

  Tax-Related Distributions      37  

Section 6.3

  Distribution Upon Withdrawal      38  

Section 6.4

  Issuance of Additional Equity Securities      38  

ARTICLE VII MANAGEMENT

     39  

Section 7.1

  The Managing Member; Fiduciary Duties      39  

Section 7.2

  Officers      39  

 

i



--------------------------------------------------------------------------------

Section 7.3

  Warranted Reliance by Officers on Others      40  

Section 7.4

  Indemnification      41  

Section 7.5

  Maintenance of Insurance or Other Financial Arrangements      42  

Section 7.6

  Resignation or Termination of Managing Member      42  

Section 7.7

  No Inconsistent Obligations      42  

Section 7.8

  Reclassification Events of PubCo      42  

Section 7.9

  Certain Costs and Expenses      43  

ARTICLE VIII ROLE OF MEMBERS

     43  

Section 8.1

  Rights or Powers      43  

Section 8.2

  Voting      44  

Section 8.3

  Various Capacities      44  

Section 8.4

  Investment Opportunities      45  

ARTICLE IX TRANSFERS OF INTERESTS

     45  

Section 9.1

  Restrictions on Transfer      45  

Section 9.2

  Notice of Transfer      47  

Section 9.3

  Transferee Members      47  

Section 9.4

  Legend      48  

ARTICLE X ACCOUNTING; CERTAIN TAX MATTERS

     48  

Section 10.1

  Books of Account      48  

Section 10.2

  Tax Elections      48  

Section 10.3

  Tax Returns; Information      49  

Section 10.4

  Company Representative      49  

Section 10.5

  Withholding Tax Payments and Obligations      50  

ARTICLE XI DISSOLUTION AND TERMINATION

     51  

Section 11.1

  Liquidating Events      51  

Section 11.2

  Bankruptcy      52  

Section 11.3

  Procedure      52  

Section 11.4

  Rights of Members      53  

Section 11.5

  Notices of Dissolution      53  

Section 11.6

  Reasonable Time for Winding Up      54  

Section 11.7

  No Deficit Restoration      54  

ARTICLE XII GENERAL

     54  

Section 12.1

  Amendments; Waivers      54  

Section 12.2

  Further Assurances      55  

Section 12.3

  Successors and Assigns      55  

Section 12.4

  Certain Representations by Members      55  

Section 12.5

  Entire Agreement      56  

Section 12.6

  Rights of Members Independent      56  

Section 12.7

  Governing Law      56  

Section 12.8

  Jurisdiction and Venue      56  

 

ii



--------------------------------------------------------------------------------

Section 12.9

  Headings      56  

Section 12.10

  Counterparts      56  

Section 12.11

  Notices      57  

Section 12.12

  Representation By Counsel; Interpretation      57  

Section 12.13

  Severability      57  

Section 12.14

  Expenses      58  

Section 12.15

  Waiver of Jury Trial      58  

Section 12.16

  No Third Party Beneficiaries      58  

 

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

BRIGHAM MINERALS HOLDINGS, LLC

This Amended and Restated Limited Liability Company Agreement (as amended,
supplemented or restated from time to time, this “Agreement”) is entered into as
of April 23, 2019, by and among Brigham Minerals Holdings, LLC, a Delaware
limited liability company (the “Company”), Brigham Minerals, Inc., a Delaware
corporation (“PubCo”), Brigham Equity Holdings, LLC, a Delaware limited
liability company (“Brigham Equity Holdings”), Warburg Pincus Energy (E&P)
(Brigham), LLC, a Delaware limited liability company (“Managing Member
Blocker”), and each other Person who is or at any time becomes a Member in
accordance with the terms of this Agreement and the Act. Capitalized terms used
herein and not otherwise defined have the respective meanings set forth in
Section 1.1.

RECITALS

WHEREAS, the Company was formed pursuant to a Certificate of Formation filed in
the office of the Secretary of State of the State of Delaware on October 15,
2018 and immediately prior to the adoption of this Agreement was governed by a
Limited Liability Company Agreement dated as of October 15, 2018 (the “Existing
LLC Agreement”);

WHEREAS, prior to giving effect to the in-kind distribution described in these
recitals, the Company has been wholly owned by Brigham Equity Holdings;

WHEREAS, as part of a restructuring and pursuant to the Master Reorganization
Agreement dated as of the date hereof (the “Master Reorganization Agreement”),
Brigham Equity Holdings desires for the holders of its Units (as defined in the
Brigham Equity Holdings A&R LLC Agreement, the “Brigham Equity Holdings Units”),
other than the holders of its Incentive Units (as defined in the Brigham Equity
Holdings A&R LLC Agreement, the “Brigham Equity Holdings Incentive Units”) with
respect to unvested Brigham Equity Holdings Incentive Units (as described below)
other than Pre-IPO Units (as defined in the Master Reorganization Agreement), to
hold equity interests in the Company directly rather than indirectly through
Brigham Equity Holdings and, therefore, contemporaneously with the effectiveness
of this Agreement (i) the equity interests in the Company are being
recapitalized into the Units (as defined in Section 1.1) and (ii) Brigham Equity
Holdings is distributing all of such Units in the Company, other than the
portion of such Units attributable to unvested Brigham Equity Holdings Incentive
Units (other than Pre-IPO Units), in-kind to the holders of Brigham Equity
Holdings Units, other than the holders of Brigham Equity Holdings Incentive
Units (other than Pre-IPO Units) with respect to such unvested Brigham Equity
Holdings Incentive Units (other than Pre-IPO Units), in accordance with the
terms of the Master Reorganization Agreement, with such holders becoming,
together with Brigham Equity Holdings, the sole Members of the Company as of the
date hereof as a result of such distribution in-kind;



--------------------------------------------------------------------------------

WHEREAS, the Units in the Company retained by Brigham Equity Holdings are the
Units that would have been distributed pursuant to the foregoing in-kind
distribution to holders of unvested Brigham Equity Holdings Incentive Units
(other than Pre-IPO Units) had such unvested Brigham Equity Holdings Incentive
Units been vested as of the date hereof, with (i) the holders of unvested
Brigham Equity Holdings Incentive Units (other than Pre-IPO Units) retaining the
right to receive such Units in the Company upon the vesting of their unvested
Brigham Equity Holdings Incentive Units and (ii) the holders of vested Brigham
Equity Holdings Incentive Units (other than Pre-IPO Units) retaining certain
residual rights to such unvested Brigham Equity Holdings Incentive Units in the
event such unvested Brigham Equity Holdings Incentive Units are forfeited prior
to vesting, in each case, pursuant to the Brigham Equity Holdings Second A&R LLC
Agreement entered into contemporaneously with the effectiveness of this
Agreement;

WHEREAS, in connection with the Company’s recapitalization into Units, it is
contemplated that PubCo will, subject to the approval of its board of directors,
issue a stock dividend of Class A Shares to its existing owner such that the
number of Units held by PubCo and its direct and indirect wholly owned
Subsidiaries prior to the IPO equals the number of such Class A Shares
outstanding prior to the IPO;

WHEREAS, it is contemplated that PubCo will, subject to the approval of its
board of directors, issue 14,500,000 Class A Shares to the public for cash in
the initial underwritten public offering of shares of its stock (the “IPO”);

WHEREAS, if the IPO is consummated, (i) PubCo will contribute all of the net
proceeds received by it from the IPO and Class B Shares to Managing Member
Blocker and (ii) Managing Member Blocker will in turn contribute to the Company
all of such net proceeds of the IPO and Class B Shares in exchange for a number
of Units equal to the number of Class A Shares issued in the IPO, and the
Company will then distribute such Class B Shares to each of its Members (other
than PubCo and its Subsidiaries);

WHEREAS, each Unit (other than any Unit held by PubCo and its direct and
indirect Subsidiaries) may be redeemed, at the election of the holder of such
Unit (together with the surrender and delivery by such holder of one Class B
Share), for one Class A Share in accordance with the terms and conditions of
this Agreement;

WHEREAS, the Members of the Company desire that Managing Member Blocker become
the sole managing Member of the Company (in its capacity as managing Member as
well as in any other capacity, the “Managing Member”);

WHEREAS, the Members of the Company (including Brigham Equity Holdings, as the
sole member of the Company as of immediately prior to the effectiveness of this
Agreement) desire to amend and restate the Existing LLC Agreement and adopt this
Agreement; and

WHEREAS, this Agreement shall supersede the Existing LLC Agreement in its
entirety as of the date hereof.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the Existing
LLC Agreement is hereby amended and restated in its entirety and the parties
hereby agree as follows:

 

2



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1    Definitions. As used in this Agreement and the Schedules and
Exhibits attached to this Agreement, the following definitions shall apply:

“Act” means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101, et
seq., as amended from time to time (or any corresponding provisions of
succeeding law).

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Entity.

“Adjusted Basis” has the meaning given such term in Section 1011 of the Code.

“Adjusted Capital Account Deficit” means the deficit balance, if any, in such
Member’s Capital Account at the end of any Fiscal Year or other taxable period,
with the following adjustments:

 

  (a)

credit to such Capital Account any amount that such Member is obligated to
restore under Treasury Regulations Section 1.704-1(b)(2)(ii)(c), as well as any
addition thereto pursuant to the next to last sentences of Treasury Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5) after taking into account thereunder
any changes during such year in Company Minimum Gain and Member Minimum Gain;
and

 

  (b)

debit to such Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

This definition of Adjusted Capital Account Deficit is intended to comply with
the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with such
Person. For these purposes, “control” means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise; provided that, for purposes of this Agreement, (a) no Member shall be
deemed an Affiliate of the Company or any of its Subsidiaries and (b) none of
the Company or any of its Subsidiaries shall be deemed an Affiliate of any
Member.

“Agreement” is defined in the preamble to this Agreement.

 

3



--------------------------------------------------------------------------------

“Assumed Tax Liability” means, with respect to any Member for any Fiscal Year or
portion thereof beginning at or after the Effective Time, the product of (a) the
U.S. federal taxable income (other than taxable income incurred in connection
with the receipt of a guaranteed payment for services by such Member or the
Redemption or Transfer of any Units held by such Member) allocated by the
Company to such Member in such Fiscal Year and all prior Fiscal Years (or
portions thereof) beginning at or after the Effective Time, less the U.S.
federal taxable loss allocated by the Company to such Member in such Fiscal Year
and all prior Fiscal Years (or portions thereof) beginning at or after the
Effective Time, taking into account for purposes of this clause (a),
(i) adjustments and allocations under Sections 704(c), 734 and 743 of the Code,
(ii) items determined at the Member level with respect to Depletable Properties
owned by the Company, as if such items were allocated at the Company level and
(iii) any applicable limitations on the deductibility of capital losses;
multiplied by (b) the highest applicable U.S. federal, state and local income
tax rate (including any tax rate imposed on “net investment income” by
Section 1411 of the Code and taking into account any applicable deduction under
Section 199A of the Code) applicable to an individual or, if higher, a
corporation, resident in Austin, Texas, with respect to the character of U.S.
federal taxable income or loss allocated by the Company to such Member (e.g.,
capital gains or losses, dividends, ordinary income, etc.) during each
applicable Fiscal Year. The Managing Member shall reasonably determine the
Assumed Tax Liability for each Member based on such assumptions as the Managing
Member deems necessary acting in Good Faith (provided that any such assumptions
that apply to multiple Members shall be applied in a substantially equivalent
manner with respect to each such Member), including for purposes of determining
estimates of a Member’s Assumed Tax Liability with respect to any portion of a
Fiscal Year; provided that, in the event the Company is treated as a partnership
for U.S. federal income tax purposes prior to the Effective Time, for purposes
of determining a Member’s Assumed Tax Liability for the portion of the Fiscal
Year including the Effective Time that begins at the Effective Time, the
Managing Member shall use an interim closing of the books as of the date
immediately preceding the Effective Time.

“Available Cash” means the amount of cash on hand (including cash equivalents
and temporary investments of Company cash) from time to time in excess of
amounts required, as reasonably determined by the Managing Member acting in Good
Faith, to pay or provide for the payment of existing and projected obligations
or capital expenditures and to provide a reasonable reserve for working capital
and contingencies.

“beneficially own” and “beneficial owner” shall be as defined in Rule 13d-3 of
the rules promulgated under the Exchange Act.

“Board” means the board of directors of PubCo.

“Brigham Equity Holdings” is defined in the preamble to this Agreement.

“Brigham Equity Holdings A&R LLC Agreement” means the Amended and Restated
Limited Liability Company Agreement of Brigham Equity Holdings, dated as of
November 20, 2018, as in effect as of immediately prior to the effectiveness of
this Agreement (and which, for the avoidance of doubt, shall not include any
amendment effected pursuant to the Brigham Equity Holdings Second A&R LLC
Agreement, which became effective simultaneously with the effectiveness of this
Agreement).

“Brigham Equity Holdings Incentive Units” is defined in the recitals to this
Agreement.

 

4



--------------------------------------------------------------------------------

“Brigham Equity Holdings Second A&R LLC Agreement” means the Second Amended and
Restated Limited Liability Company Agreement of Brigham Equity Holdings, dated
as of the date hereof.

“Brigham Equity Holdings Units” is defined in the recitals to this Agreement.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of New
York.

“Business Opportunities Exempt Party” is defined in Section 8.4.

“Call Election Notice” is defined in Section 4.6(f)(ii).

“Call Right” is defined in Section 4.6(f)(i)

“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in accordance with Section 4.4.

“Capital Contribution” means, with respect to any Member, the amount of cash and
the initial Gross Asset Value of any property (other than cash) contributed to
the Company by such Member. Any reference to the Capital Contribution of a
Member will include any Capital Contributions made by a predecessor holder of
such Member’s Units to the extent that such Capital Contribution was made in
respect of Units Transferred to such Member.

“Cash Election” is defined in Section 4.6(a)(iii) and shall also include PubCo’s
election to purchase Units for cash pursuant to an exercise of its Call Right
set forth in Section 4.6(f).

“Cash Election Amount” means with respect to a particular Redemption for which a
Cash Election has been made, (a) if the Class A Shares trade on a securities
exchange or automated or electronic quotation system, an amount of cash equal to
the product of (i) the number of Class A Shares that would have been received in
such Redemption if a Cash Election had not been made and (ii) the average of the
volume-weighted closing price for a Class A Share on the principal U.S.
securities exchange or automated or electronic quotation system on which the
Class A Shares trade, as reported by Bloomberg, L.P., or its successor, for each
of the 10 consecutive full Trading Days ending on and including the last full
Trading Day immediately prior to the Redemption Notice Date, subject to
appropriate and equitable adjustment for any stock splits, reverse splits, stock
dividends or similar events affecting the Class A Shares; and (b) if the Class A
Shares no longer trade on a securities exchange or automated or electronic
quotation system, an amount of cash equal to the product of (i) the number of
Class A Shares that would have been received in such Redemption if a Cash
Election had not been made and (ii) the fair market value of one Class A Share,
as determined by the Managing Member in Good Faith, that would be obtained in an
arms’ length transaction for cash between an informed and willing buyer and an
informed and willing seller, neither of whom is under any compulsion to buy or
sell, and without regard to the particular circumstances of the buyer or seller.

“Chief Executive Officer” means the person appointed as the Chief Executive
Officer of the Company by the Managing Member pursuant to Section 7.2(a).

 

5



--------------------------------------------------------------------------------

“Class A Shares” means, as applicable, (a) the Class A Common Stock of PubCo,
par value $0.01 per share, or (b) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person or cash or other property that become
payable in consideration for the Class A Shares or into which the Class A Shares
are exchanged or converted as a result of such consolidation, merger,
reclassification or other similar event.

“Class B Shares” means, as applicable, (a) the Class B Common Stock of PubCo,
par value $0.01 per share, or (b) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person or cash or other property that become
payable in consideration for the Class B Shares or into which the Class B Shares
are exchanged or converted as a result of such consolidation, merger,
reclassification or other similar event.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time (or any corresponding provisions of succeeding law).

“Commission” means the U.S. Securities and Exchange Commission, including any
governmental body or agency succeeding to the functions thereof.

“Company” is defined in the preamble to this Agreement.

“Company Level Taxes” means any federal, state or local taxes, additions to tax,
penalties and interest payable by the Company or any of its Subsidiaries as a
result of any examination of the Company’s or any of its Subsidiaries’ affairs
by any federal, state or local tax authorities, including resulting
administrative and judicial proceedings under the Partnership Tax Audit Rules.

“Company Minimum Gain” has the meaning of “partnership minimum gain” set forth
in Treasury Regulations Sections 1.704-2(b)(2) and 1.704-2(d). It is further
understood that Company Minimum Gain shall be determined in a manner consistent
with the rules of Treasury Regulations Section 1.704-2(b)(2), including the
requirement that if the adjusted Gross Asset Value of property subject to one or
more Nonrecourse Liabilities differs from its adjusted tax basis, Company
Minimum Gain shall be determined with reference to such Gross Asset Value.

“Company Representative” has, with respect to taxable periods beginning after
December 31, 2017, the meaning assigned to the term “partnership representative”
in Section 6223 of the Code and any Treasury Regulations or other administrative
or judicial pronouncements promulgated thereunder, and with respect to taxable
periods beginning on or before December 31, 2017, and for any applicable state
and local tax purposes, the meaning assigned to the term “tax matters partner”
as defined in Code Section 6231(a)(7) prior to its amendment by Title XI of the
Bipartisan Budget Act of 2015, in each case as appointed pursuant to
Section 10.4.

“Contract” means any written agreement, contract, lease, sublease, license,
sublicense, obligation, promise or undertaking.

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract, credit arrangement or
otherwise.

 

6



--------------------------------------------------------------------------------

“Covered Audit Adjustment” means an adjustment to any partnership-related item
(within the meaning of Section 6241(2)(B) of the Code) to the extent such
adjustment results in an “imputed underpayment” as described in Section 6225(b)
of the Code or any analogous provision of state or local Law.

“Covered Person” is defined in Section 7.4.

“Debt Securities” means, with respect to PubCo, any and all debt instruments or
debt securities that are not convertible or exchangeable into Equity Securities
of PubCo.

“Depletable Property” means each separate oil and gas property as defined in
Code Section 614.

“Depreciation” means, for each Fiscal Year or other taxable period, an amount
equal to the depreciation, amortization or other cost recovery deduction
(excluding depletion) allowable with respect to an asset for such Fiscal Year or
other taxable period, except that (a) with respect to any such property the
Gross Asset Value of which differs from its Adjusted Basis for U.S. federal
income tax purposes and which difference is being eliminated by use of the
“remedial method” pursuant to Treasury Regulations Section 1.704-3(d),
Depreciation for such Fiscal Year or other taxable period shall be the amount of
book basis recovered for such Fiscal Year or other taxable period under the
rules prescribed by Treasury Regulations Section 1.704-3(d)(2), and (b) with
respect to any other such property the Gross Asset Value of which differs from
its Adjusted Basis for U.S. federal income tax purposes at the beginning of such
Fiscal Year or other taxable period, Depreciation shall be an amount that bears
the same ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization or other cost recovery deduction for such Fiscal Year
or other taxable period bears to such beginning Adjusted Basis; provided,
however, that if the Adjusted Basis for U.S. federal income tax purposes of an
asset at the beginning of such Fiscal Year or other taxable period is zero,
Depreciation with respect to such asset shall be determined with reference to
such beginning Gross Asset Value using any reasonable method selected by the
Managing Member.

“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time (or any corresponding provisions of succeeding law).

“Discount” is defined in Section 7.9.

“Effective Time” means 12:01 a.m. Central Daylight Time on the date of the
initial closing of the IPO.

“Equity Securities” means (a) with respect to a partnership, limited liability
company or similar Person, any and all units, interests, rights to purchase,
warrants, options or other equivalents of, or other ownership interests in, any
such Person as well as debt or equity instruments convertible, exchangeable or
exercisable into any such units, interests, rights or other ownership interests
and (b) with respect to a corporation, any and all shares, interests,
participation or other equivalents (however designated) of corporate stock,
including all common stock and preferred stock, or warrants, options or other
rights to acquire any of the foregoing, including any debt instrument
convertible or exchangeable into any of the foregoing.

 

7



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Security Act of 1974, as amended.

“Excess Tax Amount” is defined in Section 10.5(c).

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as the same may be amended from time to time
(or any corresponding provisions of succeeding law).

“Existing LLC Agreement” is defined in the recitals to this Agreement.

“Fair Market Value” means the fair market value of any property as determined in
Good Faith by the Managing Member after taking into account such factors as the
Managing Member shall deem appropriate.

“Federal Bankruptcy Code” means Title 11 of the United States Code, as amended
from time to time, and all rules and regulations promulgated thereunder.

“Fiscal Year” means the fiscal year of the Company, which shall end on
December 31 of each calendar year unless, for U.S. federal income tax purposes,
another fiscal year is required. The Company shall have the same fiscal year for
U.S. federal income tax purposes and for accounting purposes.

“GAAP” means U.S. generally accepted accounting principles at the time.

“Good Faith” means a Person having acted in good faith and in a manner such
Person reasonably believed to be in or not opposed to the best interests of the
Company and, with respect to a criminal proceeding, having had no reasonable
cause to believe such Person’s conduct was unlawful.

“Governmental Entity” means any federal, national, supranational, state,
provincial, local, foreign or other government, governmental, stock exchange,
regulatory or administrative authority, agency or commission or any court,
tribunal or judicial or arbitral body.

“Gross Asset Value” means, with respect to any asset, the asset’s Adjusted Basis
for U.S. federal income tax purposes (which, in the case of any Depletable
Property, shall be determined pursuant to Treasury Regulations
Section 1.613A-3(e)(3)(iii)(c)), except as follows:

 

  (a)

the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross Fair Market Value of such asset as of the date of
such contribution;

 

8



--------------------------------------------------------------------------------

  (b)

the Gross Asset Values of all Company assets shall be adjusted to equal their
respective gross Fair Market Values as of the following times: (i) the
acquisition of an interest (or additional interest) in the Company by any new or
existing Member in exchange for more than a de minimis Capital Contribution to
the Company or in exchange for the performance of more than a de minimis amount
of services to or for the benefit of the Company; (ii) the distribution by the
Company to a Member of more than a de minimis amount of Company assets as
consideration for an interest in the Company; (iii) the liquidation of the
Company within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g)(1), (iv) the acquisition of an interest in the
Company by any new or existing Member upon the exercise of a noncompensatory
option in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(s); or
(v) any other event to the extent determined by the Managing Member to be
permitted and necessary or appropriate to properly reflect Gross Asset Values in
accordance with the standards set forth in Treasury Regulations
Section 1.704-1(b)(2)(iv)(q); provided, however, that adjustments pursuant to
clauses (i), (ii) and (iv) above shall be made only if the Managing Member
reasonably determines that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Members in the Company. If any
noncompensatory options are outstanding upon the occurrence of an event
described in this paragraph (b)(i) through (b)(v), the Company shall adjust the
Gross Asset Values of its properties in accordance with Treasury Regulations
Sections 1.704-1(b)(2)(iv)(f)(1) and 1.704-1(b)(2)(iv)(h)(2);

 

  (c)

the Gross Asset Value of any Company asset distributed to any Member shall be
adjusted to equal the gross Fair Market Value of such asset on the date of such
distribution;

 

  (d)

the Gross Asset Values of Company assets shall be increased (or decreased) to
reflect any adjustments to the Adjusted Basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and clause (g) in the
definition of “Profits” or “Losses” below or Section 5.2(h); provided, however,
that the Gross Asset Value of a Company asset shall not be adjusted pursuant to
this subsection to the extent the Managing Member determines that an adjustment
pursuant to clause (b) of this definition is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this clause (d); and

 

  (e)

if the Gross Asset Value of a Company asset has been determined or adjusted
pursuant to clauses (a), (b) or (d) of this definition of Gross Asset Value,
such Gross Asset Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset for purposes of computing Profits,
Losses, Simulated Depletion and other items allocated pursuant to Article V.

“Indebtedness” means (a) all indebtedness for borrowed money (including
capitalized lease obligations, sale-leaseback transactions or other similar
transactions, however evidenced), (b) any other indebtedness that is evidenced
by a note, bond, debenture, draft or similar instrument, (c) notes payable and
(d) lines of credit and any other agreements relating to the borrowing of money
or extension of credit.

 

9



--------------------------------------------------------------------------------

“Interest” means the entire interest of a Member in the Company, including the
Units and all of such Member’s rights, powers and privileges under this
Agreement and the Act.

“Investment Company Act” is defined in Section 8.1(b).

“IPO” is defined in the recitals to this Agreement.

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).

“Legal Action” is defined in Section 12.8.

“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.

“Liquidating Event” is defined in Section 11.1.

“Managing Member” is defined in the recitals to this Agreement.

“Managing Member Blocker” is defined in the recitals to this Agreement.

“Member” means any Person that executes this Agreement as a Member and any other
Person admitted to the Company as an additional or substituted Member, in each
case, that has not made a disposition of such Person’s entire Interest.

“Member Minimum Gain” has the meaning ascribed to “partner nonrecourse debt
minimum gain” set forth in Treasury Regulations Section 1.704-2(i). It is
further understood that the determination of Member Minimum Gain and the net
increase or decrease in Member Minimum Gain shall be made in the same manner as
required for such determination of Company Minimum Gain under Treasury
Regulations Sections 1.704-2(d) and 1.704-2(g)(3).

“Member Nonrecourse Debt” has the meaning of “partner nonrecourse debt” set
forth in Treasury Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Deductions” has the meaning of “partner nonrecourse
deductions” set forth in Treasury Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).

“Minority Member Redemption Date” is defined in Section 4.6(g).

“Minority Member Redemption Notice” is defined in Section 4.6(g).

“National Securities Exchange” means an exchange registered with the Commission
under the Exchange Act.

“Nonrecourse Deductions” has the meaning assigned that term in Treasury
Regulations Section 1.704-2(b).

“Nonrecourse Liability” is defined in Treasury Regulations
Section 1.704-2(b)(3).

 

10



--------------------------------------------------------------------------------

“Officer” means each Person appointed as an officer of the Company pursuant to
and in accordance with the provisions of Section 7.2.

“Option” means the option to purchase an additional 2,175,000 Class A Shares
granted by PubCo to the underwriters for the IPO as described in PubCo’s
registration statement on Form S-1 (Registration No. 333-230373), initially
filed with the Commission on March 18, 2019.

“Partnership Tax Audit Rules” means Sections 6221 through 6241 of the Code, as
amended, together with any final or temporary Treasury Regulations, Revenue
Rulings and case law interpreting Sections 6221 through 6241 of the Code, as
amended (and any analogous provision of state or local tax Law).

“Permitted Transferee” means, with respect to any Member: (a) any Affiliate of
such Member; (b) any successor entity of such Member; (c) with respect to any
Member that is a natural person or of which a majority of the outstanding Equity
Securities and voting power with respect to the election of directors (or the
selection of any other similar governing body in the case of an entity other
than a corporation) are beneficially owned (as such term is defined under Rule
13d-3 of the Exchange Act) by a single natural person, a trust established by or
for the benefit of such natural person of which only such natural person and his
or her immediate family members are beneficiaries; and (d) upon the death of any
Member that is a natural person, an executor, administrator or beneficiary of
the estate of the deceased Member.

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Exchange Act.

“Pine Brook Entity” means each of Pine Brook BXP Intermediate, L.P., Pine Brook
BXP II Intermediate, L.P., Pine Brook PB Intermediate, L.P. and any Transferee
(for the avoidance of doubt, other than PubCo and any Subsidiary of PubCo) to
whom any of the foregoing entities Transfers Units in a Transfer permitted under
this Agreement.

“Plan Asset Regulations” means the regulations issued by the U.S. Department of
Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of
Federal Regulations, or any successor regulations as the same may be amended
from time to time.

“Prime Rate” means, on any date of determination, a rate per annum equal to the
rate of interest most recently published by The Wall Street Journal as the
“prime rate” at large U.S. money center banks.

“Proceeding” is defined in Section 7.4.

“Profits” or “Losses” means, for each Fiscal Year or other taxable period, an
amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):

 

11



--------------------------------------------------------------------------------

  (a)

any income or gain of the Company that is exempt from U.S. federal income tax
and not otherwise taken into account in computing Profits or Losses shall be
added to such taxable income or loss;

 

  (b)

any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses, shall be subtracted from such taxable income or
loss;

 

  (c)

in the event the Gross Asset Value of any Company asset is adjusted pursuant to
clause (b) or (c) of the definition of Gross Asset Value above, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the Gross Asset Value of the Company asset) or an item of loss (if the
adjustment decreases the Gross Asset Value of the Company asset) from the
disposition of such asset and shall, except to the extent allocated pursuant to
Section 5.2, be taken into account for purposes of computing Profits or Losses;

 

  (d)

gain or loss resulting from any disposition of Company assets (other than
Depletable Property) with respect to which gain or loss is recognized for U.S.
federal income tax purposes shall be computed with reference to the Gross Asset
Value of the asset disposed of, notwithstanding that the adjusted tax basis of
such asset differs from its Gross Asset Value;

 

  (e)

gain resulting from any disposition of Depletable Property with respect to which
gain is recognized for U.S. federal income tax purposes shall be treated as
being equal to the corresponding Simulated Gain;

 

  (f)

in lieu of the depreciation, amortization and other cost recovery deductions
(excluding depletion) taken into account in computing such taxable income or
loss, there shall be taken into account Depreciation;

 

  (g)

to the extent an adjustment to the adjusted tax basis of any asset pursuant to
Code Section 734(b) is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Account balances as a result of a distribution other than in liquidation of a
Member’s interest in the Company, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or an
item of loss (if the adjustment decreases such basis) from the disposition of
such asset and shall be taken into account for purposes of computing Profits or
Losses; and

 

  (h)

any items of income, gain, loss or deduction that are specifically allocated
pursuant to the provisions of Section 5.2 shall not be taken into account in
computing Profits or Losses for any taxable year, but such items available to be
specially allocated pursuant to Section 5.2 will be determined by applying rules
analogous to those set forth in clauses (a) through (g) above.

“Property” means all real and personal property owned by the Company from time
to time, including both tangible and intangible property.

 

12



--------------------------------------------------------------------------------

“PubCo” is defined in the recitals to this Agreement.

“PubCo Holdings Group” means PubCo, Managing Member Blocker and each other
Subsidiary of PubCo (other than the Company and its Subsidiaries).

“PubCo Shares” means all classes and series of common stock of PubCo, including
the Class A Shares and the Class B Shares.

“Public Offering” means an underwritten primary offering and sale of Equity
Securities to the public pursuant to a registration statement, including a
“bought” deal or “overnight” public offering.

“Reclassification Event” means any of the following: (a) any reclassification or
recapitalization of PubCo Shares (other than a change in par value, or from par
value to no par value, or from no par value to par value, or as a result of a
subdivision or combination or any transaction subject to Section 4.1(g)),
(b) any merger, consolidation or other combination involving PubCo, or (c) any
sale, conveyance, lease or other disposal of all or substantially all the
properties and assets of PubCo to any other Person, in each of clauses (a), (b)
or (c), as a result of which holders of PubCo Shares shall be entitled to
receive cash, securities or other property for their PubCo Shares.

“Redeeming Member” is defined in Section 4.6(a)(i).

“Redemption” is defined in Section 4.6(a)(i).

“Redemption Contingency” is defined in Section 4.6(a)(ii)(C).

“Redemption Date” means (a) the later of (i) the date that is 5 Business Days
after the Redemption Notice Date and (ii) if the Company or PubCo has made a
valid Cash Election with respect to the relevant Redemption, the first Business
Day on which the Company or PubCo has available funds to pay the Cash Election
Amount, which in no event shall be more than 5 Business Days after the
Redemption Notice Date; provided that in each of the cases contemplated by
clauses (i) or (ii) above, if the Company (or PubCo as the case may be) is not
able to complete the Redemption on such date despite using its reasonable best
efforts to do so, the Company or PubCo (as the case may be) may (by giving
written notice to the Redeeming Member on or prior to such date) extend such
date to a date that is not more than 10 Business Days after the Redemption
Notice Date, or (b) such later date (i) specified in the Redemption Notice or
(ii) on which a Redemption Contingency that is specified in the Redemption
Notice is satisfied.

“Redemption Notice” is defined in Section 4.6(a)(ii).

“Redemption Notice Date” is defined in Section 4.6(a)(ii).

“Registration Rights Agreement” means the Registration Rights Agreement, by and
among PubCo and the Members, to be entered into concurrently with the closing of
the IPO.

“Regulatory Allocations” is defined in Section 5.2(j).

 

13



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder, as the same may be amended from time to time (or any
corresponding provisions of succeeding law).

“Simulated Basis” means the Gross Asset Value of any Depletable Property. The
Simulated Basis of each Depletable Property shall be allocated to each Member
pro rata, in accordance with the number of Units owned by such Member as of the
time such Depletable Property is acquired by the Company (and any additions to
such Simulated Basis resulting from expenditures required to be capitalized in
such Simulated Basis shall be allocated among the Members in a manner designed
to cause the Members’ proportionate shares of such Simulated Basis to be in
accordance with their proportionate ownership of Units as determined at the time
of any such additions), and shall be reallocated among the Members pro rata, in
accordance with the number of Units owned by such Member as determined
immediately following the occurrence of an event giving rise to an adjustment to
the Gross Asset Values of the Company’s Depletable Properties pursuant to
clause (b) of the definition of Gross Asset Value.

“Simulated Depletion” means, with respect to each Depletable Property, a
depletion allowance computed in accordance with federal income tax principles
(as if the Simulated Basis of the property were its Adjusted Basis) and in the
manner specified in the Treasury Regulations Section 1.704-1(b)(2)(iv)(k)(2).
For purposes of computing Simulated Depletion with respect to any Depletable
Property, the Simulated Basis of such property shall be deemed to be the Gross
Asset Value of such property, and in no event shall such allowance, in the
aggregate, exceed such Simulated Basis.

“Simulated Gain” means the amount of gain realized from the sale or other
disposition of Depletable Property as calculated in Treasury Regulations
Section 1.704-1(b)(2)(iv)(k)(2).

“Simulated Loss” means the amount of loss realized from the sale or other
disposition of Depletable Property as calculated in Treasury Regulations
Section 1.704-1(b)(2)(iv)(k)(2).

“Sponsors” means each Pine Brook Entity, Warburg Entity and Yorktown Entity.

“Subsidiary” means, with respect to any specified Person, any other Person with
respect to which such specified Person (a) has, directly or indirectly, the
power, through the ownership of securities or otherwise, to elect a majority of
directors or similar managing body or (b) beneficially owns, directly or
indirectly, a majority of such Person’s Equity Securities.

“Tax Contribution Obligation” is defined in Section 10.5(c).

“Tax Distribution Date” means any date that is five Business Days prior to the
date on which quarterly estimated U.S. federal income tax payments are required
to be made by calendar year individual taxpayers and each due date for the U.S.
federal income tax return of an individual calendar year taxpayer (without
regard to extensions).

“Tax Offset” is defined in Section 10.5(c).

“Trading Day” means a day on which the New York Stock Exchange or such other
principal United States securities exchange on which the Class A Shares are
listed or admitted to trading is open for the transaction of business (unless
such trading shall have been suspended for the entire day).

 

14



--------------------------------------------------------------------------------

“Transfer” means, when used as a noun, any voluntary or involuntary, direct or
indirect (whether through a change of control of the Transferor or any Person
that controls the Transferor, the issuance or transfer of Equity Securities of
the Transferor, by operation of law or otherwise), transfer, sale, pledge or
hypothecation or other disposition and, when used as a verb, voluntarily or
involuntarily, directly or indirectly (whether through a change of control of
the Transferor or any Person that controls the Transferor, the issuance or
transfer of Equity Securities of the Transferor or any Person that controls the
Transferor, by operation of law or otherwise), to transfer, sell, pledge or
hypothecate or otherwise dispose of. The terms “Transferee,” “Transferor,”
“Transferred” and other forms of the word “Transfer” shall have the correlative
meanings.

“Transfer Agent” is defined in Section 4.6(a)(ii).

“Treasury Regulations” means pronouncements, as amended from time to time, or
their successor pronouncements, that clarify, interpret and apply the provisions
of the Code, and that are designated as “Treasury Regulations” by the United
States Department of the Treasury.

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
Delaware.

“Units” means the Units issued hereunder and shall also include any Equity
Security of the Company issued in respect of or in exchange for Units, whether
by way of dividend or other distribution, split, recapitalization, merger,
rollup transaction, consolidation, conversion or reorganization.

“Warburg Contribution Agreement” means that certain Contribution Agreement,
dated July 16, 2018, by and among Brigham Parent Holdings, L.P., Brigham
Minerals, Inc., Warburg Pincus Private Equity (E&P) XI (Brigham), LLC, Warburg
Pincus XI (E&P) Partners-B (Brigham), LLC, Warburg Pincus Energy (E&P) (Brigham)
LLC, WP Energy Partners (E&P) (Brigham), LLC, and Warburg Pincus Energy (E&P)
Partners-B (Brigham), LLC.

“Warburg Entity” means each of Warburg Pincus Private Equity (E&P) XI-A
(Brigham), LLC, Warburg Pincus XI (E&P) Partners-A (Brigham), LLC, WP Brigham
Holdings, L.P., WP Energy Brigham Holdings, L.P., WP Energy Partners Brigham
Holdings, L.P., Warburg Pincus Energy (E&P) Partners-A (Brigham), LLC, Warburg
Pincus Energy (E&P)-A (Brigham), LLC and any Transferee (for the avoidance of
doubt, other than PubCo and any Subsidiary of PubCo) to whom any of the
foregoing entities Transfers Units in a Transfer permitted under this Agreement.

“Winding-Up Member” is defined in Section 11.3(a).

“Yorktown Entity” means each of Yorktown Energy Partners IX, L.P., Yorktown
Energy Partners X, L.P., Yorktown Energy Partners XI, L.P. and YT Brigham Co
Investment Partners, LP and any Transferee (for the avoidance of doubt, other
than PubCo and any Subsidiary of PubCo) to whom any of the foregoing entities
Transfers Units in a Transfer permitted under this Agreement.

 

15



--------------------------------------------------------------------------------

Section 1.2 Interpretive Provisions. For all purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires:

 

  (a)

the terms defined in Section 1.1 are applicable to the singular as well as the
plural forms of such terms;

 

  (b)

all accounting terms not otherwise defined herein have the meanings assigned
under GAAP;

 

  (c)

all references to currency, monetary values and dollars set forth herein shall
mean United States (U.S.) dollars and all payments hereunder shall be made in
United States dollars;

 

  (d)

when a reference is made in this Agreement to an Article, Section, Exhibit or
Schedule, such reference is to an Article or Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated;

 

  (e)

whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”;

 

  (f)

“or” is not exclusive;

 

  (g)

pronouns of either gender or neuter shall include, as appropriate, the other
pronoun forms; and

 

  (h)

the words “hereof”, “herein” and “hereunder” and words of similar import, when
used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement.

ARTICLE II

ORGANIZATION OF THE LIMITED LIABILITY COMPANY

Section 2.1 Formation. The Company has been formed as a limited liability
company subject to the provisions of the Act upon the terms, provisions and
conditions set forth in this Agreement.

Section 2.2 Filing. The Company’s Certificate of Formation has been filed with
the Secretary of State of the State of Delaware in accordance with the Act. The
Members shall execute such further documents (including amendments to such
Certificate of Formation) and take such further action as is appropriate to
comply with the requirements of Law for the formation or operation of a limited
liability company in Delaware and in all states and counties where the Company
may conduct its business.

Section 2.3 Name. The name of the Company is “Brigham Minerals Holdings, LLC”
and all business of the Company shall be conducted in such name or, in the
discretion of the Managing Member, under any other name.

 

16



--------------------------------------------------------------------------------

Section 2.4 Registered Office; Registered Agent. The location of the registered
office of the Company in the State of Delaware is 1209 Orange Street,
Wilmington, Delaware 19801, or at such other place as the Managing Member from
time to time may select. The name and address for service of process on the
Company in the State of Delaware are The Corporation Trust Company, 1209 Orange
Street, Wilmington, Delaware 19801, or such other qualified Person as the
Managing Member may designate from time to time and its business address.

Section 2.5 Principal Place of Business. The principal place of business of the
Company shall be located in such place as is determined by the Managing Member
from time to time.

Section 2.6 Purpose; Powers. The nature of the business or purposes to be
conducted or promoted by the Company is to engage in any lawful act or activity
for which limited liability companies may be formed under the Act. The Company
shall have the power and authority to take any and all actions and engage in any
and all activities necessary, appropriate, desirable, advisable, ancillary or
incidental to the accomplishment of the foregoing purpose.

Section 2.7 Term. The term of the Company commenced on the date of filing of the
Certificate of Formation of the Company with the office of the Secretary of
State of the State of Delaware in accordance with the Act and shall continue
indefinitely. The Company may be dissolved and its affairs wound up only in
accordance with Article XI.

Section 2.8 Intent. It is the intent of the Members that the Company be operated
in a manner consistent with its treatment as a “partnership” for U.S. federal
and state income tax purposes. It is also the intent of the Members that the
Company not be operated or treated as a “partnership” for purposes of
Section 303 of the Federal Bankruptcy Code. Neither the Company nor any Member
shall take any action inconsistent with the express intent of the parties hereto
as set forth in this Section 2.8.

ARTICLE III

CLOSING TRANSACTIONS

Section 3.1 Reorganization Transactions.

 

  (a)

Effective immediately prior to the Effective Time, (i) the Existing LLC
Agreement shall be amended and restated and this Agreement shall be adopted and
(ii) all of the membership interests in the Company prior to the adoption of
this Agreement shall be recapitalized to consist solely of a single class of
Units with the rights and privileges as set forth in this Agreement and each
Member will receive its pro rata share of such Units in accordance with the
Master Reorganization Agreement and the right to receive the Class B Shares
pursuant to Section 3.1(c).

 

  (b)

Immediately following the initial closing of the IPO, (i) PubCo shall contribute
to Managing Member Blocker all of the net proceeds received by PubCo in
connection with such initial closing and 28,777,802 Class B Shares and
(ii) Managing Member Blocker shall in turn contribute to the Company such net
proceeds of the initial closing and such Class B Shares received from PubCo in
exchange for the issuance of 14,500,000 Units.

 

17



--------------------------------------------------------------------------------

  (c)

Immediately following the contribution described in Section 3.1(b), the Company
shall distribute to each of the Members (other than PubCo and its Subsidiaries),
pro rata, in accordance with the number of Units owned by each Member, the
Class B Shares contributed to the Company pursuant to Section 3.1(b).

 

  (d)

Immediately following any closing of the issuance and sale of Class A Shares
pursuant to the Option, PubCo shall contribute all of the net proceeds received
pursuant to such Option exercise to Managing Member Blocker, and Managing Member
Blocker shall in turn contribute such net proceeds to the Company in exchange
for a number of Units equal to the number of Class A Shares issued and sold
pursuant to such Option exercise.

ARTICLE IV

OWNERSHIP AND CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

Section 4.1 Authorized Units; General Provisions With Respect to Units.

 

  (a)

Subject to the provisions of this Agreement, the Company shall be authorized to
issue from time to time such number of Units and such other Equity Securities as
the Managing Member shall determine in accordance with Section 4.3. Each
authorized Unit may be issued pursuant to such agreements as the Managing Member
shall approve, including pursuant to options and warrants. The Company may
reissue any Units that have been repurchased or acquired by the Company.

 

  (b)

Except to the extent explicitly provided otherwise herein (including
Section 4.3), each outstanding Unit shall be identical.

 

  (c)

Initially, none of the Units will be represented by certificates. If the
Managing Member determines that it is in the interest of the Company to issue
certificates representing the Units, certificates will be issued and the Units
will be represented by those certificates, and this Agreement shall be amended
as necessary or desirable to reflect the issuance of certificated Units for
purposes of the Uniform Commercial Code. Nothing contained in this
Section 4.1(c) shall be deemed to authorize or permit any Member to Transfer its
Units except as otherwise permitted under this Agreement.

 

  (d)

The Members as of the date hereof are set forth on Exhibit A. The total number
of Units issued and outstanding and held by each Member as of the date hereof is
set forth in the books and records of the Company. The Company shall update such
books and records from time to time to reflect any Transfers of Interests, the
issuance of additional Units or Equity Securities and, subject to
Section 12.1(a), subdivisions or combinations of Units made in compliance with
Section 4.1(g), in each case, in accordance with the terms of this Agreement.

 

18



--------------------------------------------------------------------------------

  (e)

If, at any time after the Effective Time, PubCo issues a Class A Share or any
other Equity Security of PubCo (other than Class B Shares), (i) one or more
member(s) of the PubCo Holdings Group shall concurrently contribute to the
Company the net proceeds (in cash or other property, as the case may be), if
any, received by PubCo for such Class A Share or other Equity Security and
(ii) the Company shall concurrently issue to such member(s) of the PubCo
Holdings Group, in accordance with the contributions made by each such member
pursuant to clause (i), one Unit (if PubCo issues a Class A Share), or such
other Equity Security of the Company (if PubCo issues Equity Securities other
than Class A Shares) corresponding to the Equity Securities issued by PubCo, and
with substantially the same rights to dividends and distributions (including
distributions upon liquidation, but taking into account differences as a result
of any tax or other liabilities borne by PubCo) and other economic rights as
those of such Equity Securities of PubCo to be issued; provided, however, that
if PubCo issues any Class A Shares in order to acquire or fund the acquisition
from a Member (other than any member of the PubCo Holdings Group) of a number of
Units (and Class B Shares) equal to the number of Class A Shares so issued, then
the Company shall not issue any new Units in connection therewith and, where
such Class A Shares have been issued for cash to fund such an acquisition by any
member of the PubCo Holdings Group pursuant to a Cash Election, the PubCo
Holdings Group shall not be required to transfer such net proceeds to the
Company, and such net proceeds shall instead be transferred by such member of
the PubCo Holdings Group to such Member as consideration for such acquisition as
required pursuant to Section 4.6(a)(iii). For the avoidance of doubt, if PubCo
issues any Class A Shares or other Equity Security for cash to be used to fund
the acquisition by any member of the PubCo Holdings Group of any Person or the
assets of any Person, then PubCo shall not be required to transfer such cash
proceeds to the Company but instead such member of the PubCo Holdings Group
shall be required to contribute such Person or the assets and liabilities of
such Person to the Company or any of its Subsidiaries. Notwithstanding the
foregoing, this Section 4.1(e) shall not apply to the issuance and distribution
to holders of PubCo Shares of rights to purchase Equity Securities of PubCo
under a “poison pill” or similar shareholders rights plan (and upon any
redemption of Units for Class A Shares, such Class A Shares will be issued
together with a corresponding right under such plan), or to the issuance under
PubCo’s employee benefit plans of any warrants, options, other rights to acquire
Equity Securities of PubCo or rights or property that may be converted into or
settled in Equity Securities of PubCo, but shall in each of the foregoing cases
apply to the issuance of Equity Securities of PubCo in connection with the
exercise or settlement of such rights, warrants, options or other rights or
property. Except pursuant to Section 4.6, (x) the Company may not issue any
additional Units to any member of the PubCo Holdings Group unless substantially
simultaneously therewith such member of the PubCo Holdings Group issues or
transfers an equal number of newly-issued Class A Shares of PubCo to another
Person, and (y) the Company may not issue any other Equity Securities of the
Company to any member of the PubCo Holdings Group unless substantially
simultaneously such member of the PubCo Holdings Group issues or transfers, to
another Person, an equal number of newly-issued

 

19



--------------------------------------------------------------------------------

  shares of a new class or series of Equity Securities of PubCo or such member
of the PubCo Holdings Group with substantially the same rights to dividends and
distributions (including distributions upon liquidation, but taking into account
differences as a result of any tax or other liabilities borne by PubCo) and
other economic rights as those of such Equity Securities of the Company. If at
any time any member of the PubCo Holdings Group issues Debt Securities, such
member of the PubCo Holdings Group shall transfer to the Company (in a manner to
be determined by the Managing Member in its reasonable discretion) the proceeds
received by such member of the PubCo Holdings Group in exchange for such Debt
Securities in a manner that directly or indirectly burdens the Company with the
repayment of the Debt Securities. In the event any Equity Security outstanding
at PubCo is exercised or otherwise converted and, as a result, any Class A
Shares or other Equity Securities of PubCo are issued, (1) the corresponding
Equity Security outstanding at the Company shall be similarly exercised or
otherwise converted, as applicable, and an equivalent number of Units or other
Equity Securities of the Company shall be issued to the PubCo Holdings Group as
contemplated by the first sentence of this Section 4.1(e), and (2) the PubCo
Holdings Group shall concurrently contribute to the Company the net proceeds
received by the PubCo Holdings Group from any such exercise.

 

  (f)

No member of the PubCo Holdings Group may redeem, repurchase or otherwise
acquire (other than from another member of the PubCo Holdings Group) (i) any
Class A Shares (including upon forfeiture of any unvested Class A Shares) unless
substantially simultaneously the Company redeems, repurchases or otherwise
acquires from the PubCo Holdings Group an equal number of Units for the same
price per security or (ii) any other Equity Securities of PubCo, unless
substantially simultaneously the Company redeems, repurchases or otherwise
acquires from the PubCo Holdings Group an equal number of Equity Securities of
the Company of a corresponding class or series with substantially the same
rights to dividends and distributions (including distributions upon liquidation,
but taking into account differences as a result of any tax or other liabilities
borne by PubCo) and other economic rights as those of such Equity Securities of
PubCo for the same price per security. The Company may not redeem, repurchase or
otherwise acquire (x) except pursuant to Section 4.6, any Units from the PubCo
Holdings Group unless substantially simultaneously the PubCo Holdings Group
redeems, repurchases or otherwise acquires an equal number of Class A Shares for
the same price per security from holders thereof, or (y) any other Equity
Securities of the Company from the PubCo Holdings Group unless substantially
simultaneously the PubCo Holdings Group redeems, repurchases or otherwise
acquires for the same price per security an equal number of Equity Securities of
PubCo of a corresponding class or series with substantially the same rights to
dividends and distributions (including distribution upon liquidation, but taking
into account differences as a result of any tax or other liabilities borne by
PubCo) and other economic rights as those of such Equity Securities of PubCo.
Notwithstanding the foregoing, to the extent that any consideration payable by
the PubCo Holdings Group in connection with the redemption or repurchase of any
Class A Shares or other Equity Securities of PubCo consists (in whole or in
part) of Class A Shares or such other Equity Securities (including, for the
avoidance of doubt, in connection with the cashless exercise of an option or
warrant), then the redemption or repurchase of the corresponding Units or other
Equity Securities of the Company shall be effectuated in an equivalent manner.

 

20



--------------------------------------------------------------------------------

  (g)

The Company shall not in any manner effect any subdivision (by any equity split,
equity distribution, reclassification, recapitalization or otherwise) or
combination (by reverse equity split, reclassification, recapitalization or
otherwise) of the outstanding Units unless accompanied by an identical
subdivision or combination, as applicable, of the outstanding PubCo Shares, with
corresponding changes made with respect to any other exchangeable or convertible
securities. Unless in connection with any action taken pursuant to
Section 4.1(i), PubCo shall not in any manner effect any subdivision (by any
equity split, equity distribution, reclassification, recapitalization or
otherwise) or combination (by reverse equity split, reclassification,
recapitalization or otherwise) of the outstanding PubCo Shares unless
accompanied by an identical subdivision or combination, as applicable, of the
outstanding Units, with corresponding changes made with respect to any other
exchangeable or convertible securities.

 

  (h)

Notwithstanding any other provision of this Agreement, the Company may redeem
Units from the PubCo Holdings Group for cash to fund any acquisition by the
PubCo Holdings Group of another Person, provided that promptly after such
redemption and acquisition the PubCo Holdings Group contributes or causes to be
contributed, directly or indirectly, such Person or the assets and liabilities
of such Person to the Company or any of its Subsidiaries in exchange for a
number of Units equal to the number of Units so redeemed.

 

  (i)

Notwithstanding any other provision of this Agreement (including
Section 4.1(e)), if the PubCo Holdings Group acquires or holds any material
amount of cash in excess of any monetary obligations it reasonably anticipates,
PubCo and the Managing Member may, in their sole discretion, use such excess
cash amount in such manner, and make such adjustments to or take such other
actions with respect to the capitalization of PubCo and the Company, as PubCo
and the Managing Member in Good Faith determine to be fair and reasonable to the
holders of PubCo Shares and to the Members and to preserve the intended economic
effect of this Section 4.1, Section 4.6 and the other provisions hereof.

Section 4.2 Voting Rights. No Member has any voting right except with respect to
those matters specifically reserved for a Member vote under the Act and for
matters expressly requiring the approval of Members under this Agreement. Except
as otherwise required by the Act, each Unit will entitle the holder thereof to
one vote on all matters to be voted on by the Members. Except as otherwise
expressly provided in this Agreement, the holders of Units having voting rights
will vote together as a single class on all matters to be approved by the
Members.

 

21



--------------------------------------------------------------------------------

Section 4.3 Capital Contributions; Unit Ownership.

 

  (a)

Capital Contributions. Except as otherwise set forth in Section 4.1(e) with
respect to the obligations of the PubCo Holdings Group, no Member shall be
required to make additional Capital Contributions.

 

  (b)

Issuance of Additional Units or Interests. Except as otherwise expressly
provided in this Agreement, the Managing Member shall have the right to
authorize and cause the Company to issue on such terms (including price) as may
be determined by the Managing Member (i) subject to the limitations of
Section 4.1, additional Units or other Equity Securities in the Company
(including creating preferred interests or other classes or series of interests
having such rights, preferences and privileges as determined by the Managing
Member, which rights, preferences and privileges may be senior to the Units),
and (ii) obligations, evidences of Indebtedness or other securities or interests
convertible or exchangeable for Units or other Equity Securities in the Company;
provided that, at any time following the date hereof, in each case the Company
shall not issue Equity Securities in the Company to any Person unless such
Person shall have executed a counterpart to this Agreement and all other
documents, agreements or instruments deemed necessary or desirable in the
discretion of the Managing Member. Upon such issuance and execution, such Person
shall be admitted as a Member of the Company. In that event, the Managing Member
shall update the Company’s books and records to reflect such additional
issuances. Subject to Section 12.1, the Managing Member is hereby authorized to
amend this Agreement to set forth the designations, preferences, rights, powers
and duties of such additional Units or other Equity Securities in the Company,
or such other amendments that the Managing Member determines to be otherwise
necessary or appropriate in connection with the creation, authorization or
issuance of any class or series of Units or other Equity Securities in the
Company pursuant to this Section 4.3(b); provided that, notwithstanding the
foregoing, the Managing Member shall have the right to amend this Agreement as
set forth in this sentence without the approval of any other Person (including
any Member) and notwithstanding any other provision of this Agreement (including
Section 12.1) if such amendment is necessary, and then only to the extent
necessary, in order to consummate any offering of PubCo Shares or other Equity
Securities of PubCo provided that the designations, preferences, rights, powers
and duties of any such additional Units or other Equity Securities of the
Company as set forth in such amendment are substantially similar to those
applicable to such PubCo Shares or other Equity Securities of PubCo.

Section 4.4 Capital Accounts. A Capital Account shall be maintained for each
Member in accordance with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(iv) and, to the extent consistent with such regulations,
the other provisions of this Agreement. Each Member’s Capital Account shall be
(a) increased by (i) allocations to such Member of Profits pursuant to
Section 5.1 and any other items of income or gain allocated to such Member
pursuant to Section 5.2, (ii) the amount of cash or the initial Gross Asset
Value of any asset (net of any Liabilities assumed by the Company and any
Liabilities to which the asset is subject) contributed to the Company by such
Member, and (iii) any other increases allowed or required by Treasury

 

22



--------------------------------------------------------------------------------

Regulations Section 1.704-1(b)(2)(iv), and (b) decreased by (i) allocations to
such Member of Losses pursuant to Section 5.1 and any other items of deduction
or loss allocated to such Member pursuant to the provisions of Section 5.2,
(ii) the amount of any cash or the Gross Asset Value of any asset (net of any
Liabilities assumed by the Member and any Liabilities to which the asset is
subject) distributed to such Member, and (iii) any other decreases allowed or
required by Treasury Regulations Section 1.704-1(b)(2)(iv). In the event of a
Transfer of Units made in accordance with this Agreement (including a deemed
Transfer for U.S. federal income tax purposes as described in
Section 4.6(a)(iv)), the Capital Account of the Transferor that is attributable
to the Transferred Units shall carry over to the Transferee Member in accordance
with the provisions of Treasury Regulations Section 1.704-1(b)(2)(iv)(l).

Section 4.5 Other Matters.

 

  (a)

No Member shall demand or receive a return on or of its Capital Contributions or
withdraw from the Company without the consent of the Managing Member. Under
circumstances requiring a return of any Capital Contributions, no Member has the
right to receive property other than cash.

 

  (b)

No Member shall receive any interest, salary, compensation, draw or
reimbursement with respect to its Capital Contributions or its Capital Account,
or for services rendered or expenses incurred on behalf of the Company or
otherwise in its capacity as a Member, except as otherwise provided in
Section 7.9 or as otherwise contemplated by this Agreement.

 

  (c)

The Liability of each Member shall be limited as set forth in the Act and other
applicable Law and, except as expressly set forth in this Agreement or required
by Law, no Member (or any of its Affiliates) shall be personally liable, whether
to the Company, any of the other Members, the creditors of the Company or any
other third party, for any debt or Liability of the Company, whether arising in
contract, tort or otherwise, solely by reason of being a Member of the Company.

 

  (d)

Except as otherwise required by the Act, a Member shall not be required to
restore a deficit balance in such Member’s Capital Account, to lend any funds to
the Company or, except as otherwise set forth herein, to make any additional
contributions or payments to the Company.

 

  (e)

The Company shall not be obligated to repay any Capital Contributions of any
Member.

Section 4.6 Redemption of Units.

 

(a)

Redemption Right.

 

  (i)

Upon the terms and subject to the conditions set forth in this Section 4.6, each
of the Members (other than the PubCo Holdings Group) (the “Redeeming Member”)
shall be entitled to cause the Company to redeem all or a portion of such
Member’s Units (together with the surrender and delivery of the same number of
Class B Shares) for an equivalent number

 

23



--------------------------------------------------------------------------------

  of Class A Shares (a “Redemption”) or, at the Company’s election made in
accordance with Section 4.6(a)(iii), cash equal to the Cash Election Amount
calculated with respect to such Redemption. Absent the prior written consent of
the Managing Member, which may be pursuant to the adoption to a written exchange
policy, with respect to each Redemption, a Redeeming Member shall be
(A) required to redeem at least a number of Units equal to the lesser of 100,000
Units and all of the Units then held by such Redeeming Member (excluding any
units subject to any restrictions based on vesting) and (B) permitted to effect
a Redemption of Units no more frequently than once per calendar quarter. The
Managing Member may, in its discretion, adopt a policy to limit quarterly
exchanges to a particular date or period during each quarter by providing notice
of such limitation to all Members prior to the beginning of the relevant
quarter. Notwithstanding the foregoing, and subject to Section 4.6(j), a
Redeeming Member may exercise its Redemption right (x) with respect to at least
952,000 Units at any time and (y) with respect to any of such Member’s Units if
such Redemption right is exercised in connection with a valid exercise of such
Member’s rights to have the Class A Shares issuable in connection with such
Redemption to participate in an offering of securities pursuant to Section 2 of
the Registration Rights Agreement. Upon the Redemption of all of a Member’s
Units, such Member shall, for the avoidance of doubt, cease to be a Member of
the Company.

 

  (ii)

In order to exercise the redemption right under Section 4.6(a)(i), the Redeeming
Member shall provide written notice (the “Redemption Notice”) to the Company,
with a copy to PubCo (the date of delivery of such Redemption Notice, the
“Redemption Notice Date”), stating:

 

  (A)

the number of Units (together with the surrender and delivery of an equal number
of Class B Shares) the Redeeming Member elects to have the Company redeem;

 

  (B)

if the Class A Shares to be received are to be issued other than in the name of
the Redeeming Member, the name(s) of the Person(s) in whose name or on whose
order the Class A Shares are to be issued;

 

  (C)

whether the exercise of the redemption right is to be contingent (including as
to timing) upon the closing of a Public Offering of the Class A Shares for which
the Units will be redeemed or the closing of an announced merger, consolidation
or other transaction or event to which PubCo is a party in which the Class A
Shares would be exchanged or converted or become exchangeable for or convertible
into cash or other securities or property (such contingency, a “Redemption
Contingency”); and

 

24



--------------------------------------------------------------------------------

  (D)

if the Redeeming Member requires the Redemption to take place on a specific
Business Day, such Business Day, provided that, any such specified Business Day
shall not be earlier than the date that would otherwise apply pursuant to
clause (a) of the definition of Redemption Date.

If the Units to be redeemed (or the Class B Shares to be transferred and
surrendered) by the Redeeming Member are represented by a certificate or
certificates, prior to the Redemption Date, the Redeeming Member shall also
present and surrender such certificate or certificates representing such Units
(or Class B Shares) during normal business hours at the principal executive
offices of the Company, or if any agent for the registration or transfer of
Class A Shares is then duly appointed and acting (the “Transfer Agent”), at the
office of the Transfer Agent. If required by the Managing Member, any
certificate for Units and any certificate for Class B Shares (in each case, if
certificated) surrendered to the Company hereunder shall be accompanied by
instruments of transfer, in forms reasonably satisfactory to the Managing Member
and the Transfer Agent, duly executed by the Redeeming Member or the Redeeming
Member’s duly authorized representative.

 

  (iii)

Upon receipt of a Redemption Notice, the Company shall be entitled to elect (a
“Cash Election”) to settle the Redemption by delivering to the Redeeming Member,
in lieu of the applicable number of Class A Shares that would be received in
such Redemption, an amount of cash equal to the Cash Election Amount for such
Redemption; provided, that any such Cash Election shall require the prior
approval of a majority of the directors of PubCo who are independent within the
meaning of the rules of the New York Stock Exchange (or such other principal
United States securities exchange on which the Class A Shares are listed) and
Rule 10A-3 of the Securities Act and do not hold any Units that are subject to
such Redemption. In order to make a Cash Election with respect to a Redemption,
the Company must provide written notice of such election to the Redeeming Member
(with a copy to PubCo) prior to 1:00 p.m., Austin, Texas time, on or prior to
the second Business Day after the Redemption Notice Date. If the Company fails
to provide such written notice prior to such time, it shall not be entitled to
make a Cash Election with respect to such Redemption.

 

  (iv)

For U.S. federal income (and applicable state and local) tax purposes, each of
the Redeeming Member, the Company, PubCo and Managing Member Blocker (and any
other member of the PubCo Holdings Group, as applicable), agree to treat
(A) each Redemption, to the extent that Managing Member Blocker or another
member of the PubCo Holdings Group contributes to the Company the consideration
the Redeeming Member is entitled to receive pursuant to Section 4.6(b)(ii)(B),
and (B) in the event Managing Member Blocker or another member of the PubCo
Holdings Group exercises its Call Right, each transaction between the Redeeming
Member and Managing Member Blocker or such other member of the

 

25



--------------------------------------------------------------------------------

  PubCo Holdings Group, as a sale of the Redeeming Member’s Units (together with
the same number of Class B Shares) to Managing Member Blocker or such other
member of the PubCo Holdings Group in exchange for Class A Shares or cash, as
applicable. For U.S. federal income (and applicable state and local) tax
purposes, each of the Redeeming Member, the Company, PubCo and Managing Member
Blocker (and any other member of the PubCo Holdings Group, as applicable), agree
to treat each Redemption, to the extent a member of the PubCo Holdings Group
does not exercise its Call Right and does not contribute to the Company the
consideration the Redeeming Member is entitled to receive under
Section 4.6(a)(i), as a distribution by the Company to the Redeeming Member.

 

  (b)

Redemption Mechanics.

 

  (i)

Subject to the satisfaction of any Redemption Contingency that is specified in
the relevant Redemption Notice, the Redemption shall be completed on the
Redemption Date. A Redemption Notice shall not be revocable or modifiable unless
a valid Cash Election has not been made and the Managing Member gives written
consent.

 

  (ii)

Unless a member of the PubCo Holdings Group has elected its Call Right pursuant
to Section 4.6(f), on the Redemption Date (to be effective immediately prior to
the close of business on the Redemption Date) (A) the Redeeming Member shall
transfer and surrender the Units to be redeemed (and a corresponding number of
Class B Shares) to the Company, in each case free and clear of all liens and
encumbrances, (B) unless, in the event of a Cash Election by the Company, the
Company in its discretion elects to fund any part of the consideration the
Redeeming Member is entitled to receive under Section 4.6(a)(i) without a
contribution from a member of the PubCo Holdings Group, Managing Member Blocker
(or such other member(s) of the PubCo Holdings Group designated by Managing
Member Blocker) shall contribute to the Company the consideration the Redeeming
Member is entitled to receive under Section 4.6(a)(i) and, as described in
Section 4.1(e), the Company shall issue to Managing Member Blocker (or such
other member(s) of the PubCo Holdings Group), as applicable, a number of Units
or other Equity Securities of the Company as consideration for such
contribution, (C) the Company shall (x) cancel the redeemed Units, (y) transfer
to the Redeeming Member the consideration the Redeeming Member is entitled to
receive under Section 4.6(a)(i), and (z) if the Units are certificated, issue to
the Redeeming Member a certificate for a number of Units equal to the difference
(if any) between the number of Units evidenced by the certificate surrendered by
the Redeeming Member pursuant to Section 4.6(b)(ii)(A) and the number of
redeemed Units, and (D) PubCo shall cancel the surrendered Class B Shares.
Notwithstanding any other provisions of this Agreement to the contrary, in the
event that the Company makes a valid Cash Election, the PubCo Holdings Group
shall

 

26



--------------------------------------------------------------------------------

  only be obligated to contribute to the Company an amount in cash equal to the
net proceeds (after deduction of the Discount) from the sale by PubCo of a
number of Class A Shares equal to the number of Units and Class B Shares to be
redeemed with such cash or from the sale of other PubCo Equity Securities used
to fund the Cash Election Amount; provided that PubCo’s Capital Account (or the
Capital Account(s) of the other member(s) of the PubCo Holdings Group, as
applicable) shall be increased by the amount of such Discount in accordance with
Section 7.9; provided further, that the contribution of such net proceeds shall
in no event affect the Redeeming Member’s right to receive the Cash Election
Amount.

 

  (c)

If (i) there is any reclassification, reorganization, recapitalization or other
similar transaction pursuant to which the Class A Shares are converted or
changed into another security, securities or other property (other than as a
result of a subdivision or combination or any transaction subject to
Section 4.1(g)), or (ii) except in connection with actions taken with respect to
the capitalization of PubCo or the Company pursuant to Section 4.1(i), PubCo, by
dividend or otherwise, distributes to all holders of the Class A Shares
evidences of its Indebtedness or assets, including securities (including Class A
Shares and any rights, options or warrants to all holders of the Class A Shares
to subscribe for or to purchase or to otherwise acquire Class A Shares, or other
securities or rights convertible into, exchangeable for or exercisable for
Class A Shares) but excluding (A) any cash dividend or distribution, or (B) any
such distribution of Indebtedness or assets, in either case (i) or (ii) received
by PubCo from the Company in respect of the Units, then upon any subsequent
Redemption, in addition to the Class A Shares or the Cash Election Amount, as
applicable, each Member shall be entitled to receive the amount of such
security, securities or other property that such Member would have received if
such Redemption had occurred immediately prior to the effective date of such
reclassification, reorganization, recapitalization, other similar transaction,
dividend or other distribution, taking into account any adjustment as a result
of any subdivision (by any split, distribution or dividend, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after the effective time of such reclassification,
reorganization, recapitalization or other similar transaction. For the avoidance
of doubt, if there is any reclassification, reorganization, recapitalization or
other similar transaction in which the Class A Shares are converted or changed
into another security, securities or other property, or any dividend or
distribution (other than an excluded dividend or distribution, as described
above), this Section 4.6 shall continue to be applicable, mutatis mutandis, with
respect to such security or other property. This Agreement shall apply to the
Units held by the Members and their Permitted Transferees as of the date hereof,
as well as any Units hereafter acquired by a Member and his or her or its
Permitted Transferees.

 

27



--------------------------------------------------------------------------------

  (d)

PubCo shall at all times keep available, solely for the purpose of issuance upon
a Redemption, out of its authorized but unissued Class A Shares, such number of
Class A Shares that shall be issuable upon the Redemption of all outstanding
Units (other than those Units held by any member of the PubCo Holdings Group);
provided, that nothing contained herein shall be construed to preclude PubCo
from satisfying its obligations with respect to a Redemption by delivery of cash
pursuant to a Cash Election or Class A Shares that are held in the treasury of
PubCo. PubCo covenants that all Class A Shares that shall be issued upon a
Redemption shall, upon issuance thereof, be validly issued, fully paid and
non-assessable. In addition, for so long as the Class A Shares are listed on a
National Securities Exchange, PubCo shall use its reasonable best efforts to
cause all Class A Shares issued upon a Redemption to be listed on such National
Securities Exchange at the time of such issuance.

 

  (e)

The issuance of Class A Shares upon a Redemption shall be made without charge to
the Redeeming Member for any stamp or other similar tax in respect of such
issuance; provided, however, that if any such Class A Shares are to be issued in
a name other than that of the Redeeming Member, then the Person or Persons in
whose name the shares are to be issued shall pay to PubCo the amount of any tax
that may be payable in respect of any transfer involved in such issuance or
shall establish to the reasonable satisfaction of PubCo that such tax has been
paid or is not payable.

 

  (f)

Call Right.

 

  (i)

Notwithstanding anything to the contrary in this Section 4.6, a Redeeming Member
shall be deemed to have offered to sell its Units as described in the Redemption
Notice to each member of the PubCo Holdings Group, and Managing Member Blocker
(or such other member(s) of the PubCo Holdings Group designated by Managing
Member Blocker) may, in its sole discretion, by means of delivery of a Call
Election Notice in accordance with, and subject to the terms of, this
Section 4.6(f), elect to purchase directly and acquire such Units (together with
the surrender and delivery of the same number of Class B Shares) on the
Redemption Date by paying to the Redeeming Member (or, on the Redeeming Member’s
written order, its designee) that number of Class A Shares the Redeeming Member
(or its designee) would otherwise receive pursuant to Section 4.6(a)(i) or, at
the election of Managing Member Blocker (or such designated member(s) of the
PubCo Holdings Group), if a Cash Election is duly made in accordance with
Section 4.6(f)(ii), an amount of cash equal to the Cash Election Amount of such
Class A Shares (the “Call Right”), whereupon Managing Member Blocker (or such
designated member(s) of the PubCo Holdings Group) shall acquire the Units
offered for redemption by the Redeeming Member (together with the surrender and
delivery of the same number of Class B Shares to PubCo for cancellation).
Managing Member Blocker (or such designated member(s) of the PubCo Holdings
Group) shall be treated for all purposes of this Agreement as the owner of such
Units; provided that if the Cash Election Amount is funded other than through
the issuance of Class A Shares, such Units will be reclassified into another
Equity Security of the Company if the Managing Member determines such
reclassification is necessary.

 

28



--------------------------------------------------------------------------------

  (ii)

Managing Member Blocker (or such designated member(s) of the PubCo Holdings
Group) may, at any time prior to the Redemption Date, in its sole discretion
deliver written notice (a “Call Election Notice”) to the Company and the
Redeeming Member setting forth its election to exercise its Call Right. A Call
Election Notice may be revoked by the applicable member of the PubCo Holdings
Group at any time; provided that any such revocation does not prejudice the
ability of the parties to consummate a Redemption on the Redemption Date. Except
as otherwise provided by this Section 4.6(f), an exercise of the Call Right
shall be consummated pursuant to the same timeframe and in the same manner as
the relevant Redemption would have been consummated if a member of the PubCo
Holdings Group had not delivered a Call Election Notice.

 

  (g)

In the event that (i) the Members (other than any member of the PubCo Holdings
Group) beneficially own, in the aggregate, less than 10% of the then outstanding
Units and (ii) the Class A Shares are listed or admitted to trading on a
National Securities Exchange, Managing Member Blocker (or such other member(s)
of the PubCo Holdings Group designated by Managing Member Blocker) shall have
the right, in its sole discretion, to require any Member (other than (y) any
member of the PubCo Holdings Group or (z) the Sponsors) that beneficially owns
less than 5% of the then-outstanding Units to effect a Redemption of some or all
of such Member’s Units (together with the surrender and delivery of the same
number of Class B Shares); provided that a Cash Election shall not be permitted
pursuant to such a Redemption under this Section 4.6(g). Managing Member Blocker
(or such designated member(s) of the PubCo Holdings Group) shall deliver written
notice to the Company and any such Member of its intention to exercise its
Redemption right pursuant to this Section 4.6(g) (a “Minority Member Redemption
Notice”) at least five Business Days prior to the proposed date upon which such
Redemption is to be effected (such proposed date, the “Minority Member
Redemption Date”), indicating in such notice the number of Units (and
corresponding Class B Shares) held by such Member that Managing Member Blocker
(or such designated member(s) of the PubCo Holdings Group) intends to require to
be subject to such Redemption. Any Redemption pursuant to this Section 4.6(g)
shall be effective on the Minority Member Redemption Date. From and after the
Minority Member Redemption Date, (x) the Units and Class B Shares subject to
such Redemption shall be deemed to be transferred to Managing Member Blocker (or
such designated member(s) of the PubCo Holdings Group) on the Minority Member
Redemption Date and (y) such Member shall cease to have any rights with respect
to the Units and Class B Shares subject to such Redemption (other than the right
to receive Class A Shares pursuant to such Redemption). Following delivery of a
Minority Member Redemption Notice and on or prior to the Minority Member
Redemption Date, the Members shall take all actions reasonably requested by
Managing Member Blocker (or such designated member(s) of the PubCo Holdings
Group) to effect such Redemption, including taking any action and delivering any
document required pursuant to the remainder of this Section 4.6 to effect a
Redemption.

 

29



--------------------------------------------------------------------------------

  (h)

No Redemption shall impair the right of the Redeeming Member to receive any
distributions payable on the Units redeemed pursuant to such Redemption in
respect of a record date that occurs prior to the Redemption Date for such
Redemption. For the avoidance of doubt, no Redeeming Member, or a Person
designated by a Redeeming Member to receive Class A Shares, shall be entitled to
receive, with respect to such record date, distributions or dividends both on
Units redeemed by the Company from such Redeeming Member and on Class A Shares
received by such Redeeming Member, or other Person so designated, if applicable,
in such Redemption.

 

  (i)

Any Units acquired by the Company under this Section 4.6 and transferred by the
Company to any member of the PubCo Holdings Group shall remain outstanding and
shall not be cancelled as a result of their acquisition by the Company.
Notwithstanding any other provision of this Agreement, the applicable member(s)
of the PubCo Holdings Group shall be automatically admitted as a Member of the
Company with respect to any Units or other Equity Securities in the Company it
receives under this Agreement (including under this Section 4.6 in connection
with any Redemption).

 

  (j)

The Managing Member may impose additional limitations and restrictions on
Redemptions (including limiting Redemptions or creating priority procedures for
Redemptions), to the extent it determines, in its sole discretion, such
limitations and restrictions to be necessary or appropriate to avoid undue risk
that the Company may be classified as a “publicly traded partnership” within the
meaning of Section 7704 of the Code. Furthermore, the Managing Member may
require any Member or group of Members to redeem all of their Units to the
extent it determines, in its sole discretion, that such Redemption is necessary
or appropriate to avoid undue risk that the Company may be classified as a
“publicly traded partnership” within the meaning of Section 7704 of the Code.
Upon delivery of any notice by the Managing Member to such Member or group of
Members requiring such Redemption, such Member or group of Members shall
exchange, subject to exercise by Managing Member Blocker (or such other
member(s) of the PubCo Holdings Group designated by Managing Member Blocker) of
the Call Right pursuant to Section 4.6(f)(i), all of their Units effective as of
the date specified in such notice (and such date shall be deemed to be a
Redemption Date for purposes of this Agreement) in accordance with this
Section 4.6 and otherwise in accordance with the requirements set forth in such
notice.

 

30



--------------------------------------------------------------------------------

ARTICLE V

ALLOCATIONS OF PROFITS AND LOSSES

Section 5.1 Profits and Losses. After giving effect to the allocations under
Section 5.2 and subject to Section 5.5, Profits and Losses (and, to the extent
determined by the Managing Member to be necessary and appropriate to achieve the
resulting Capital Account balances described below, any allocable items of
income, gain, loss, deduction or credit includable in the computation of Profits
and Losses) for each Fiscal Year or other taxable period shall be allocated
among the Members during such Fiscal Year or other taxable period in a manner
such that, after giving effect to the special allocations set forth in
Section 5.2 and all distributions through the end of such Fiscal Year or other
taxable period, the Capital Account balance of each Member, immediately after
making such allocation, is, as nearly as possible, equal to (i) the amount such
Member would receive pursuant to Section 11.3(b) if all assets of the Company on
hand at the end of such Fiscal Year or other taxable period were sold for cash
equal to their Gross Asset Values, all liabilities of the Company were satisfied
in cash in accordance with their terms (limited with respect to each nonrecourse
liability to the Gross Asset Value of the assets securing such liability), and
all remaining or resulting cash was distributed, in accordance with
Section 11.3(b), to the Members immediately after making such allocation, minus
(ii) such Member’s share of Company Minimum Gain and Member Minimum Gain,
computed immediately prior to the hypothetical sale of assets, and the amount
any such Member is treated as obligated to contribute to the Company, computed
immediately after the hypothetical sale of assets.

Section 5.2 Special Allocations.

 

  (a)

Nonrecourse Deductions for any Fiscal Year or other taxable period shall be
specially allocated to the Members on a pro rata basis, in accordance with the
number of Units owned by each Member as of the last day of such Fiscal Year or
other taxable period. The amount of Nonrecourse Deductions for a Fiscal Year or
other taxable period shall equal the excess, if any, of the net increase, if
any, in the amount of Company Minimum Gain during that Fiscal Year or other
taxable period over the aggregate amount of any distributions during that Fiscal
Year or other taxable period of proceeds of a Nonrecourse Liability that are
allocable to an increase in Company Minimum Gain, determined in accordance with
the provisions of Treasury Regulations Section 1.704-2(d).

 

  (b)

Any Member Nonrecourse Deductions for any Fiscal Year or other taxable period
shall be specially allocated to the Member who bears economic risk of loss with
respect to the Member Nonrecourse Debt to which such Member Nonrecourse
Deductions are attributable in accordance with Treasury Regulations
Section 1.704-2(i). If more than one Member bears the economic risk of loss for
such Member Nonrecourse Debt, the Member Nonrecourse Deductions attributable to
such Member Nonrecourse Debt shall be allocated among the Members according to
the ratio in which they bear the economic risk of loss. This Section 5.2(b) is
intended to comply with the provisions of Treasury Regulations
Section 1.704-2(i) and shall be interpreted consistently therewith.

 

  (c)

Notwithstanding any other provision of this Agreement to the contrary, if there
is a net decrease in Company Minimum Gain during any Fiscal Year or other
taxable period (or if there was a net decrease in Company Minimum Gain for a
prior Fiscal Year or other taxable period and the Company did not have
sufficient amounts of income and gain during prior periods to allocate among the
Members under this Section 5.2(c)), each Member shall be specially allocated
items of Company

 

31



--------------------------------------------------------------------------------

  income and gain for such Fiscal Year or other taxable period in an amount
equal to such Member’s share of the net decrease in Company Minimum Gain during
such year (as determined pursuant to Treasury Regulations
Section 1.704-2(g)(2)). This section is intended to constitute a minimum gain
chargeback under Treasury Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.

 

  (d)

Notwithstanding any other provision of this Agreement except Section 5.2(c), if
there is a net decrease in Member Minimum Gain during any Fiscal Year or other
taxable period (or if there was a net decrease in Member Minimum Gain for a
prior Fiscal Year or other taxable period and the Company did not have
sufficient amounts of income and gain during prior periods to allocate among the
Members under this Section 5.2(d)), each Member shall be specially allocated
items of Company income and gain for such year in an amount equal to such
Member’s share of the net decrease in Member Minimum Gain (as determined
pursuant to Treasury Regulations Section 1.704-2(i)(4)). This section is
intended to constitute a partner nonrecourse debt minimum gain chargeback under
Treasury Regulations Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.

 

  (e)

Notwithstanding any provision hereof to the contrary except Section 5.2(a) and
Section 5.2(b), no Losses or other items of loss or expense shall be allocated
to any Member to the extent that such allocation would cause such Member to have
an Adjusted Capital Account Deficit (or increase any existing Adjusted Capital
Account Deficit) at the end of such Fiscal Year or other taxable period. All
Losses and other items of loss and expense in excess of the limitation set forth
in this Section 5.2(e) shall be allocated to the Members who do not have an
Adjusted Capital Account Deficit in proportion to their relative positive
Capital Accounts but only to the extent that such Losses and other items of loss
and expense do not cause any such Member to have an Adjusted Capital Account
Deficit.

 

  (f)

Notwithstanding any provision hereof to the contrary except Section 5.2(c) and
Section 5.2(d), in the event any Member unexpectedly receives any adjustment,
allocation or distribution described in paragraph (4), (5) or (6) of Treasury
Regulations Section 1.704-1(b)(2)(ii)(d), items of income and gain (consisting
of a pro rata portion of each item of income, including gross income, and gain
for the Fiscal Year or other taxable period) shall be specially allocated to
such Member in an amount and manner sufficient to eliminate any Adjusted Capital
Account Deficit of that Member as quickly as possible; provided that an
allocation pursuant to this Section 5.2(f) shall be made only if and to the
extent that such Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this Article V have been tentatively made as
if this Section 5.2(f) were not in this Agreement. This Section 5.2(f) is
intended to constitute a qualified income offset under Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

32



--------------------------------------------------------------------------------

  (g)

If any Member has a deficit balance in its Capital Account at the end of any
Fiscal Year or other taxable period that is in excess of the sum of (i) the
amount that such Member is obligated to restore and (ii) the amount that the
Member is deemed to be obligated to restore pursuant to the penultimate sentence
of Treasury Regulations Sections 1.704-2(g)(1) and (i)(5), that Member shall be
specially allocated items of Company income and gain and Simulated Gain in the
amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 5.2(g) shall be made only if and to the extent that
such Member would have a deficit balance in its Capital Account in excess of
such sum after all other allocations provided for in this Article V have been
made as if Section 5.2(f) and this Section 5.2(g) were not in this Agreement.

 

  (h)

To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Sections 734(b) or 743(b) is required, pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be
taken into account in determining Capital Accounts as a result of a distribution
to any Member in complete liquidation of such Member’s Interest in the Company,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such item of gain or loss shall be
allocated to the Members in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) if such section applies or to the Member to whom
such distribution was made if Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

  (i)

Simulated Depletion for each Depletable Property, and Simulated Loss for
Depletable Property upon the disposition of such Depletable Property, shall be
allocated among the Members in proportion to their shares of Simulated Basis in
such Depletable Property.

 

  (j)

The allocations set forth in Sections 5.2(a) through 5.2(i) (the “Regulatory
Allocations”) are intended to comply with certain requirements of Treasury
Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding any other provision
of this Article V (other than the Regulatory Allocations), the Regulatory
Allocations (and anticipated future Regulatory Allocations) shall be taken into
account in allocating other items of income, gain, loss and deduction among the
Members so that, to the extent possible, the net amount of such allocation of
other items and the Regulatory Allocations to each Member should be equal to the
net amount that would have been allocated to each such Member if the Regulatory
Allocations had not occurred. This Section 5.2(j) is intended to minimize to the
extent possible and to the extent necessary any economic distortions that may
result from application of the Regulatory Allocations and shall be interpreted
in a manner consistent therewith.

 

  (k)

Items of income, gain, loss, expense or credit resulting from a Covered Audit
Adjustment shall be allocated to the Members in accordance with the applicable
provisions of the Partnership Tax Audit Rules.

 

33



--------------------------------------------------------------------------------

Section 5.3 Allocations for Tax Purposes in General.

 

  (a)

Except as otherwise provided in this Section 5.3 or Section 5.4, each item of
income, gain, loss and deduction of the Company for U.S. federal income tax
purposes shall be allocated among the Members in the same manner as such item is
allocated under Sections 5.1 and 5.2.

 

  (b)

In accordance with Code Section 704(c) and the Treasury Regulations thereunder
(including the Treasury Regulations applying the principles of Code
Section 704(c) to changes in Gross Asset Values), items of income, gain, loss
and deduction with respect to any Company property having a Gross Asset Value
that differs from such property’s adjusted U.S. federal income tax basis shall,
solely for U.S. federal income tax purposes, be allocated among the Members to
account for any such difference using the “remedial method” under Treasury
Regulations Section 1.704-3(d) or such other method or methods as determined by
the Managing Member to be appropriate and in accordance with the applicable
Treasury Regulations.

 

  (c)

Any (i) recapture of depreciation or any other item of deduction shall be
allocated, in accordance with Treasury Regulations Sections 1.1245-1(e) and
1.1254-5, to the Members who received the benefit of such deductions, and
(ii) recapture of credits shall be allocated to the Members in accordance with
applicable law.

 

  (d)

Allocations pursuant to this Section 5.3 are solely for purposes of U.S.
federal, state and local taxes and shall not affect or in any way be taken into
account in computing any Member’s Capital Account or share of Profits, Losses,
other items or distributions pursuant to any provision of this Agreement.

 

  (e)

If, as a result of an exercise of a noncompensatory option to acquire an
interest in the Company, a Capital Account reallocation is required under
Treasury Regulations Section 1.704-1(b)(2)(iv)(s)(3), the Company shall make
corrective allocations pursuant to Treasury Regulations
Section 1.704-1(b)(4)(x).

Section 5.4 Income Tax Allocations with Respect to Depletable Properties.

 

  (a)

Cost and percentage depletion deductions with respect to any Depletable Property
shall be computed separately by the Members rather than the Company. For
purposes of such computations, the federal income tax basis of each Depletable
Property shall be allocated to each Member pro rata, in accordance with the
number of Units owned by such Member as of the time such Depletable Property is
acquired by the Company (and any additions to such federal income tax basis
resulting from expenditures required to be capitalized in such basis shall be
allocated among the Members in a manner designed to cause the Members’
proportionate shares of such adjusted federal income tax basis to be in
accordance with their proportionate ownership of Units as determined at the time
of any such additions), and shall be reallocated among the Members pro rata, in
accordance with the number of Units owned by such Member as determined
immediately following the occurrence of an event giving rise to an adjustment to
the Gross Asset Values of the Company’s

 

34



--------------------------------------------------------------------------------

  Depletable Properties pursuant to clause (b) of the definition of Gross Asset
Value. The Company shall inform each Member of such Member’s allocable share of
the federal income tax basis of each Depletable Property promptly following the
acquisition of such Depletable Property by the Company, any adjustment resulting
from expenditures required to be capitalized in such basis, and any reallocation
of such basis as provided in the previous sentence.

 

  (b)

For purposes of the separate computation of gain or loss by each Member on the
taxable disposition of Depletable Property, the amount realized from such
disposition shall be allocated (i) first, to the Members in an amount equal to
the Simulated Basis in such Depletable Property in proportion to their allocable
shares thereof and (ii) second, any remaining amount realized shall be allocated
consistent with the allocation of Simulated Gains.

 

  (c)

The allocations described in this Section 5.4 are intended to be applied in
accordance with the Members’ “interests in partnership capital” under
Section 613A(c)(7)(D) of the Code; provided that the Members understand and
agree that the Managing Member may authorize special allocations of federal
income tax basis, income, gain, deduction or loss, as computed for federal
income tax purposes, in order to eliminate differences between Simulated Basis
and adjusted federal income tax basis with respect to Depletable Properties, in
such manner as determined consistent with the principles outlined in
Section 5.3(b). The provisions of this Section 5.4(c) and the other provisions
of this Agreement relating to allocations under Code Section 613A(c)(7)(D) are
intended to comply with Treasury Regulations Section 1.704-1(b)(4)(v) and shall
be interpreted and applied in a manner consistent with such Treasury
Regulations.

 

  (d)

Each Member, with the assistance of the Company, shall separately keep records
of its share of the adjusted tax basis in each Depletable Property, adjust such
share of the adjusted tax basis for any cost or percentage depletion allowable
with respect to such property and use such adjusted tax basis in the computation
of its cost depletion or in the computation of its gain or loss on the
disposition of such property by the Company. Upon the reasonable request of the
Company, each Member shall advise the Company of its adjusted tax basis in each
Depletable Property and any depletion computed with respect thereto, both as
computed in accordance with the provisions of this subsection for purposes of
allowing the Company to make adjustments to the tax basis of its assets as a
result of certain transfers of interests in the Company or distributions by the
Company. The Company may rely on such information and, if it is not provided by
the Member, may make such reasonable assumptions as it shall determine with
respect thereto.

Section 5.5 Other Allocation Rules.

 

  (a)

The Members are aware of the income tax consequences of the allocations made by
this Article V and the economic impact of the allocations on the amounts
receivable by them under this Agreement. The Members hereby agree to be bound by
the provisions of this Article V in reporting their share of Company income and
loss for income tax purposes.

 

35



--------------------------------------------------------------------------------

  (b)

The provisions regarding the establishment and maintenance for each Member of a
Capital Account as provided by Section 4.4 and the allocations set forth in
Sections 5.1, 5.2, 5.3 and 5.4 are intended to comply with the Treasury
Regulations and to reflect the intended economic entitlement of the Members. If
the Managing Member determines, in its sole discretion, that the application of
the provisions in Sections 4.4, 5.1, 5.2, 5.3 or 5.4 would result in
non-compliance with the Treasury Regulations or would be inconsistent with the
intended economic entitlement of the Members, the Managing Member is authorized
to make any appropriate adjustments to such provisions.

 

  (c)

All items of income, gain, loss, deduction and credit allocable to an interest
in the Company that may have been Transferred shall be allocated between the
Transferor and the Transferee based on the portion of the Fiscal Year or other
taxable period during which each was recognized as the owner of such interest,
without regard to the results of Company operations during any particular
portion of that year and without regard to whether cash distributions were made
to the Transferor or the Transferee during that year; provided, however, that
this allocation must be made in accordance with a method determined by the
Managing Member and permissible under Code Section 706 and the Treasury
Regulations thereunder.

 

  (d)

The Members’ proportionate shares of the “excess nonrecourse liabilities” of the
Company, within the meaning of Treasury Regulations Section 1.752-3(a)(3), shall
be allocated to the Members on a pro rata basis, in accordance with the number
of Units owned by each Member.

ARTICLE VI

DISTRIBUTIONS

Section 6.1 Distributions.

 

  (a)

Distributions. To the extent permitted by applicable Law and hereunder, and
except as otherwise provided in Section 11.3, distributions to Members may be
declared by the Managing Member out of funds legally available therefor in such
amounts and on such terms (including the payment dates of such distributions) as
the Managing Member shall determine using such record date as the Managing
Member may designate; any such distribution shall be made to the Members as of
the close of business on such record date on a pro rata basis (except that, for
the avoidance of doubt, repurchases or redemptions made in accordance with
Section 4.1(f), Section 4.6 or payments made in accordance with Sections 7.4
or 7.9 need not be on a pro rata basis), in accordance with the number of Units
owned by each Member as of the close of business on such record date; provided,
however, that the Managing Member shall have the obligation to make
distributions as set forth in Sections 6.2 and 11.3(b)(iii); and provided,
further, that,

 

36



--------------------------------------------------------------------------------

  notwithstanding any other provision herein to the contrary, no distributions
shall be made to any Member to the extent such distribution would render the
Company insolvent or violate the Act. For purposes of the foregoing sentence,
insolvency means the inability of the Company to meet its payment obligations
when due. Promptly following the designation of a record date and the
declaration of a distribution pursuant to this Section 6.1, the Managing Member
shall give notice to each Member of the record date, the amount and the terms of
the distribution and the payment date thereof.

 

  (b)

Successors. For purposes of determining the amount of distributions, each Member
shall be treated as having made the Capital Contributions and as having received
the distributions made to or received by its predecessors in respect of any of
such Member’s Units.

 

  (c)

Distributions In-Kind. Except as otherwise provided in this Agreement, any
distributions may be made in cash or in kind, or partly in cash and partly in
kind, as determined by the Managing Member. In the event of any distribution of
(i) property in kind or (ii) both cash and property in kind, each Member shall
be distributed its proportionate share of any such cash so distributed and its
proportionate share of any such property so distributed in kind (based on the
Fair Market Value of such property). To the extent that the Company distributes
property in-kind to the Members, the Company shall be treated as making a
distribution equal to the Fair Market Value of such property for purposes of
Section 6.1(a) and such property shall be treated as if it were sold for an
amount equal to its Fair Market Value. Any resulting gain or loss shall be
allocated to the Member’s Capital Accounts in accordance with Sections 5.1 and
5.2.

Section 6.2 Tax-Related Distributions.

 

  (a)

The Company shall, subject to any restrictions contained in any agreement to
which the Company is bound, make distributions out of legally available funds to
all Members on a pro rata basis in accordance with Section 6.1:

 

  (i)

at such times and in such amounts as the Managing Member reasonably determines
is necessary to cause a distribution to the PubCo Holdings Group, in the
aggregate, sufficient to enable the PubCo Holdings Group to timely satisfy any
and all U.S. federal, state and local and non-U.S. tax obligations (including
any Company Level Taxes payable by the PubCo Holdings Group as a result of an
election under Section 6226(a) of the Code or otherwise, but excluding any
obligations to remit any withholdings withheld from payments to third parties
and any amounts excluded pursuant to Section 6.2(b)) owed by the PubCo Holdings
Group, in the aggregate; and

 

37



--------------------------------------------------------------------------------

  (ii)

on each Tax Distribution Date, in an amount not to exceed Available Cash (for
the avoidance of doubt, taking into account any distributions reasonably
expected to be made pursuant to Section 6.2(a)(i), but only to the extent
reasonably contemporaneously with such Tax Distribution Date), to the extent
required to cause (i) each Member who on such Tax Distribution Date holds
(together with its Affiliates) at least 5% of the then-outstanding Units and
(ii) each of the Sponsors to receive a distribution at least equal to the excess
(not to be less than zero) of (A) such Member’s Assumed Tax Liability as of the
end of the last Fiscal Year or quarterly portion thereof ending prior to such
Tax Distribution Date minus (B) the sum of (x) all distributions made to such
Member pursuant to this Agreement on or prior to such Tax Distribution Date and
after the Effective Time and (y) any distribution reasonably expected to be made
to such Member pursuant to Section 6.2(a)(i) that is taken into account in the
determination of Available Cash for purposes of this Section 6.2(a)(ii).

 

  (b)

No distribution described in Section 6.2(a)(i) shall be required to the extent
any such tax obligation of one or more members of the PubCo Holdings Group is
indemnified or indemnifiable pursuant to the Warburg Contribution Agreement;
provided that, in the event an indemnity payment pursuant to the Warburg
Contribution Agreement with respect to any tax obligation of one or more members
of the PubCo Holdings Group is not received before such tax obligation becomes
due and payable, the Company shall advance such amounts (on an interest-free
basis) to PubCo or such other member of the PubCo Holdings Group (for the
avoidance of doubt, on a non-pro rata basis), and PubCo and such other members
shall pay to the Company any net proceeds subsequently received in respect of
such indemnity (including any interest or additions thereto) in repayment of
such advance (and, for the avoidance of doubt, for no other consideration from
the Company); provided further that, to the extent it is finally determined that
the net proceeds to which PubCo and such other members of the PubCo Holdings
Group are entitled pursuant to the Warburg Contribution Agreement are less than
the amount of such advance: (i) the unpaid amount of such advance shall be
treated as a distribution to the PubCo Holdings Group pursuant to
Section 6.2(a)(i), and (ii) a corresponding pro rata distribution shall be made
to each of the other Members (other than members of the PubCo Holdings Group) in
accordance with Section 6.2(a)(i).

Section 6.3 Distribution Upon Withdrawal. No withdrawing Member shall be
entitled to receive any distribution or the value of such Member’s Interest in
the Company as a result of withdrawal from the Company prior to the liquidation
of the Company, except as specifically provided in this Agreement.

Section 6.4 Issuance of Additional Equity Securities. This Article VI shall be
subject to and, to the extent necessary, amended to reflect the issuance by the
Company of any additional Equity Securities.

 

38



--------------------------------------------------------------------------------

ARTICLE VII

MANAGEMENT

Section 7.1 The Managing Member; Fiduciary Duties.

 

  (a)

Managing Member Blocker shall be the sole Managing Member of the Company. Except
as otherwise required by Law, (i) the Managing Member shall have full and
complete charge of all affairs of the Company, (ii) the management and control
of the Company’s business activities and operations shall rest exclusively with
the Managing Member, and the Managing Member shall make all decisions regarding
the business, activities and operations of the Company (including the incurrence
of costs and expenses) in its sole discretion without the consent of any other
Member and (iii) the Members other than the Managing Member (in their capacity
as such) shall not participate in the control, management, direction or
operation of the activities or affairs of the Company and shall have no power to
act for or bind the Company.

 

  (b)

In connection with the performance of its duties as the Managing Member of the
Company, except as otherwise set forth herein, the Managing Member acknowledges
that it will owe to the Members the same fiduciary duties as it would owe to the
stockholders of a Delaware corporation if it were a member of the board of
directors of such a corporation and the Members were stockholders of such
corporation. The Members acknowledge that the Managing Member will take action
through its board of directors, and that the members of the Managing Member’s
board of directors will owe comparable fiduciary duties to the stockholders of
the Managing Member.

Section 7.2 Officers.

 

  (a)

The Managing Member may appoint, employ or otherwise contract with any Person
for the transaction of the business of the Company or the performance of
services for or on behalf of the Company, and the Managing Member may delegate
to any such Persons such authority to act on behalf of the Company as the
Managing Member may from time to time deem appropriate.

 

  (b)

Except as otherwise set forth herein, the Chief Executive Officer will be
responsible for the general and active management of the business of the Company
and its Subsidiaries and will see that all orders of the Managing Member are
carried into effect. The Chief Executive Officer will report to the Managing
Member and have the general powers and duties of management usually vested in
the office of president and chief executive officer of a corporation organized
under the DGCL, subject to the terms of this Agreement, and will have such other
powers and duties as may be prescribed by the Managing Member or this Agreement.
The Chief Executive Officer will have the power to execute bonds, mortgages and
other contracts requiring a seal, under the seal of the Company, except where
required or permitted by Law to be otherwise signed and executed, and except
where the signing and execution thereof will be expressly delegated by the
Managing Member to some other Officer or agent of the Company.

 

39



--------------------------------------------------------------------------------

  (c)

Except as set forth herein, the Managing Member may appoint Officers at any
time, and the Officers may include a president, one or more vice presidents, a
secretary, one or more assistant secretaries, a chief financial officer, a
general counsel, a treasurer, one or more assistant treasurers, a chief
operating officer, an executive chairman, and any other officers that the
Managing Member deems appropriate. Except as set forth herein, the Officers will
serve at the pleasure of the Managing Member, subject to all rights, if any, of
such Officer under any contract of employment. Any individual may hold any
number of offices, and an Officer may, but need not, be a Member of the Company.
The Officers will exercise such powers and perform such duties as specified in
this Agreement or as determined from time to time by the Managing Member.

 

  (d)

Subject to this Agreement and to the rights, if any, of an Officer under a
contract of employment, any Officer may be removed, either with or without
cause, by the Managing Member. Any Officer may resign at any time by giving
written notice to the Managing Member. Any resignation will take effect at the
date of the receipt of that notice or at any later time specified in that
notice; and, unless otherwise specified in that notice, the acceptance of the
resignation will not be necessary to make it effective. Any resignation is
without prejudice to the rights, if any, of the Company under any contract to
which the Officer is a party. A vacancy in any office because of death,
resignation, removal, disqualification or any other cause will be filled in the
manner prescribed in this Agreement for regular appointments to that office.

 

  (e)

The Officers, in the performance of their duties as such, shall owe to the
Company and the Members duties of loyalty and due care of the type owed by the
officers of a corporation to such corporation and its shareholders under the
DGCL.

Section 7.3 Warranted Reliance by Officers on Others. In exercising their
authority and performing their duties under this Agreement, the Officers shall
be entitled to rely on information, opinions, reports or statements of the
following Persons or groups unless they have actual knowledge concerning the
matter in question that would cause such reliance to be unwarranted:

 

  (a)

one or more employees or other agents of the Company or subordinates whom the
Officer reasonably believes to be reliable and competent in the matters
presented; and

 

  (b)

any attorney, public accountant or other Person as to matters which the Officer
reasonably believes to be within such Person’s professional or expert
competence.

 

40



--------------------------------------------------------------------------------

Section 7.4 Indemnification. The Company shall indemnify and hold harmless, to
the fullest extent permitted by applicable Law as it presently exists or may
hereafter be amended (provided, that no such amendment shall limit a Covered
Person’s rights to indemnification hereunder with respect to any actions or
events occurring prior to such amendment except to the extent required by a
non-waivable and non-modifiable provision of applicable Law), any person who was
or is made a party or is threatened to be made a party to or is otherwise
involved in any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”) by
reason of the fact that he or she, or a person for whom he or she is the legal
representative, is or was a Manager (as defined in the Existing LLC Agreement)
entitled to indemnification under the Existing LLC Agreement, a Member, an
Officer, the Managing Member or the Company Representative or is or was serving
at the request of the Company as a member, director, officer, trustee, employee
or agent of another limited liability company or of a corporation, partnership,
joint venture, trust, other enterprise or nonprofit entity, including service
with respect to an employee benefit plan (a “Covered Person”), whether the basis
of such Proceeding is alleged action in an official capacity as a member,
director, officer, trustee, employee or agent, or in any other capacity while
serving as a member, director, officer, trustee, employee or agent, against all
expenses, liability and loss (including, without limitation, attorneys’ fees,
judgments, fines, ERISA excise taxes and penalties and amounts paid in
settlement) reasonably incurred or suffered by such Covered Person in connection
with such Proceeding, unless there has been a final and non-appealable judgment
entered by a court of competent jurisdiction determining that, in respect of
such act or omission, and taking into account the acknowledgements and
agreements set forth in this Agreement, (x) such Covered Person engaged in a bad
faith violation of the implied contractual covenant of good faith and fair
dealing or a bad faith violation of this Agreement or (y) such Covered Person
would not be so entitled to be indemnified and held harmless if the Company were
a corporation organized under the laws of the State of Delaware that indemnified
and held harmless its directors, officers, employees and agents to the fullest
extent permitted by Section 145 of the DGCL as in effect on the date of this
Agreement (but including any expansion of rights to indemnification thereunder
from and after the date of this Agreement). The Company shall, to the fullest
extent not prohibited by applicable Law as it presently exists or may hereafter
be amended (provided, that no such amendment shall limit a Covered Person’s
rights to indemnification hereunder with respect to any actions or events
occurring prior to such amendment except to the extent required by a
non-waivable and non-modifiable provision of applicable Law), pay the expenses
(including attorneys’ fees) incurred by a Covered Person in defending any
Proceeding in advance of its final disposition; provided, however, that such
payment of expenses in advance of the final disposition of the Proceeding shall
be made only upon receipt of an undertaking by the Covered Person to repay all
amounts advanced if it should be ultimately determined by final judicial
decision from which there is no further right to appeal that the Covered Person
is not entitled to be indemnified under this Section 7.4 or otherwise. The
rights to indemnification and advancement of expenses under this Section 7.4
shall be contract rights and such rights shall continue as to a Covered Person
who has ceased to be a member, director, officer, trustee, employee or agent and
shall inure to the benefit of his heirs, executors and administrators.
Notwithstanding the foregoing provisions of this Section 7.4, except for
Proceedings to enforce rights to indemnification and advancement of expenses,
the Company shall indemnify and advance expenses to a Covered Person in
connection with a Proceeding (or part thereof) initiated by such Covered Person
only if such Proceeding (or part thereof) was authorized by the Managing Member.

 

41



--------------------------------------------------------------------------------

Section 7.5 Maintenance of Insurance or Other Financial Arrangements. To the
extent permitted by applicable Law, the Company (with the approval of the
Managing Member) may purchase and maintain insurance or make other financial
arrangements on behalf of any Person who is or was a Member, employee or agent
of the Company, or at the request of the Company is or was serving as a manager,
director, officer, employee or agent of another limited liability company,
corporation, partnership, joint venture, trust or other enterprise, for any
Liability asserted against such Person and Liability and expenses incurred by
such Person in such Person’s capacity as such, or arising out of such Person’s
status as such, whether or not the Company has the authority to indemnify such
Person against such Liability and expenses.

Section 7.6 Resignation or Termination of Managing Member. Managing Member
Blocker shall not, by any means, resign as, cease to be or be replaced as
Managing Member except in compliance with this Section 7.6. No termination or
replacement of Managing Member Blocker as Managing Member shall be effective
unless proper provision is made, in compliance with this Agreement, so that the
obligations of Managing Member Blocker, its successor (if applicable) and any
new Managing Member and the rights of all Members under this Agreement and
applicable Law remain in full force and effect. No appointment of a Person other
than Managing Member Blocker (or its successor, as applicable) as Managing
Member shall be effective unless Managing Member Blocker (or its successor, as
applicable) and the new Managing Member (as applicable) provide all other
Members with contractual rights, directly enforceable by such other Members
against Managing Member Blocker (or its successor, as applicable) and the new
Managing Member (as applicable), to cause (a) Managing Member Blocker to comply
with all Managing Member Blocker’s obligations under this Agreement (including
its obligations under Section 4.6) other than those that must necessarily be
taken in its capacity as Managing Member and (b) the new Managing Member to
comply with all the Managing Member’s obligations under this Agreement.

Section 7.7 No Inconsistent Obligations. The Managing Member represents that it
does not have any contracts, other agreements, duties or obligations that are
inconsistent with its duties and obligations (whether or not in its capacity as
Managing Member) under this Agreement and covenants that, except as permitted by
Section 7.1, it will not enter into any contracts or other agreements or
undertake or acquire any other duties or obligations that are inconsistent with
such duties and obligations.

Section 7.8 Reclassification Events of PubCo. If a Reclassification Event
occurs, the Managing Member or its successor, as the case may be, shall, as and
to the extent necessary, amend this Agreement in compliance with Section 12.1,
and enter into any necessary supplementary or additional agreements, to ensure
that following the effective date of the Reclassification Event: (i) the
redemption rights of holders of Units set forth in Section 4.6 provide that each
Unit (together with the surrender and delivery of one Class B Share) is
redeemable for the same amount and same type of property, securities or cash (or
combination thereof) that one Class A Share becomes exchangeable for or
converted into as a result of the Reclassification Event and (ii) PubCo or the
successor to PubCo, as applicable, is obligated to deliver such property,
securities or cash upon such redemption. PubCo shall not consummate or agree to
consummate any Reclassification Event unless the successor Person, if any,
becomes obligated to comply with the obligations of PubCo (in whatever capacity)
under this Agreement.

 

42



--------------------------------------------------------------------------------

Section 7.9 Certain Costs and Expenses. The Company shall (a) pay, or cause to
be paid, all costs, fees, operating expenses and other expenses of the Company
and its Subsidiaries (including the costs, fees and expenses of attorneys,
accountants or other professionals and the compensation of all personnel
providing services to the Company and its Subsidiaries) incurred in pursuing and
conducting, or otherwise related to, the activities of the Company and (b) in
the Good Faith discretion of the Managing Member, reimburse the Managing Member
for any costs, fees or expenses incurred by it in connection with serving as the
Managing Member. To the extent that the Managing Member determines in its Good
Faith discretion that such expenses are related to the business and affairs of
the Managing Member that are conducted through the Company and/or its
Subsidiaries (including expenses that relate to the business and affairs of the
Company and/or its Subsidiaries and that also relate to other activities of the
Managing Member or any other member of the PubCo Holdings Group), the Managing
Member may cause the Company to pay or bear all expenses of the PubCo Holdings
Group, including, without limitation, costs of securities offerings not borne
directly by Members, board of directors compensation and meeting costs, costs of
periodic reports to stockholders of PubCo, litigation costs and damages arising
from litigation, accounting and legal costs; provided that the Company shall not
pay or bear any income tax obligations of any member of the PubCo Holdings
Group. In the event that (i) Class A Shares or other Equity Securities of PubCo
were sold to underwriters in any Public Offering (including the IPO) after the
Effective Time, in each case, at a price per share that is lower than the price
per share for which such Class A Shares or other Equity Securities of PubCo are
sold to the public in such public offering after taking into account
underwriters’ discounts or commissions and brokers’ fees or commissions
(including, for the avoidance of doubt, any deferred discounts or commissions
and brokers’ fees or commissions payable in connection with or as a result of
such public offering) (such difference, the “Discount”) and (ii) the proceeds
from such public offering are used to fund the Cash Election Amount for any
redeemed Units or otherwise contributed to the Company, the Company shall
reimburse the applicable member of the PubCo Holdings Group for such Discount by
treating such Discount as an additional Capital Contribution made by such member
of the PubCo Holdings Group to the Company, issuing Units in respect of such
deemed Capital Contribution in accordance with Section 4.6(b)(ii) (but, for the
avoidance of doubt, without duplication of the Units issued pursuant to the
Master Reorganization Agreement), and increasing the Capital Account of such
member of the PubCo Holdings Group by the amount of such Discount. For the
avoidance of doubt, any payments made to or on behalf of any member of the PubCo
Holdings Group pursuant to this Section 7.9 shall not be treated as a
distribution pursuant to Section 6.1(a) but shall instead be treated as an
expense of the Company.

ARTICLE VIII

ROLE OF MEMBERS

Section 8.1 Rights or Powers.

 

  (a)

Other than the Managing Member, the Members, acting in their capacity as
Members, shall not have any right or power to take part in the management or
control of the Company or its business and affairs or to act for or bind the
Company in any way. Notwithstanding the foregoing, the Members have all the
rights and powers specifically set forth in this Agreement and, to the extent
not inconsistent with this Agreement, in the Act. A Member, any Affiliate
thereof or an employee, stockholder, agent, director or officer of a Member or
any Affiliate thereof, may also be an employee or be retained as an agent of the
Company. The existence of these relationships and acting in such capacities will
not result in the Member (other

 

43



--------------------------------------------------------------------------------

  than the Managing Member) being deemed to be participating in the control of
the business of the Company or otherwise affect the limited liability of the
Member. Except as specifically provided herein, a Member (other than the
Managing Member) shall not, in its capacity as a Member, take part in the
operation, management or control of the Company’s business, transact any
business in the Company’s name or have the power to sign documents for or
otherwise bind the Company.

 

  (b)

The Company shall promptly (but in any event within three business days) notify
the Members in writing if, to the Company’s knowledge, for any reason, it would
be an “investment company” within the meaning of the Investment Company Act of
1940 (the “Investment Company Act”), as amended, but for the exceptions provided
in Section 3(c)(1) or 3(c)(7) thereunder.

Section 8.2 Voting.

 

  (a)

Meetings of the Members may be called upon the written request of Members
holding at least 50% of the outstanding Units. Such request shall state the
location of the meeting and the nature of the business to be transacted at the
meeting. Written notice of any such meeting shall be given to all Members not
less than two Business Days and not more than 30 days prior to the date of such
meeting. Members may vote in person, by proxy or by telephone at any meeting of
the Members and may waive advance notice of such meeting. Whenever the vote or
consent of Members is permitted or required under this Agreement, such vote or
consent may be given at a meeting of the Members or may be given in accordance
with the procedure prescribed in this Section 8.2. Except as otherwise expressly
provided in this Agreement, the affirmative vote of the Members holding a
majority of the outstanding Units shall constitute the act of the Members.

 

  (b)

Each Member may authorize any Person or Persons to act for it by proxy on all
matters in which such Member is entitled to participate, including waiving
notice of any meeting, or voting or participating at a meeting. Every proxy must
be signed by such Member or its attorney-in-fact. No proxy shall be valid after
the expiration of 11 months from the date thereof unless otherwise provided in
the proxy. Every proxy shall be revocable at the pleasure of the Member
executing it.

 

  (c)

Each meeting of Members shall be conducted by an Officer designated by the
Managing Member or such other individual Person as the Managing Member deems
appropriate.

 

  (d)

Any action required or permitted to be taken by the Members may be taken without
a meeting if the requisite Members whose approval is necessary consent thereto
in writing.

Section 8.3 Various Capacities. The Members acknowledge and agree that the
Members or their Affiliates will from time to time act in various capacities,
including as a Member and as the Company Representative.

 

44



--------------------------------------------------------------------------------

Section 8.4 Investment Opportunities. To the fullest extent permitted by
applicable law, the doctrine of corporate opportunity, or any analogous
doctrine, shall not apply to any Member (other than Members who are officers or
employees of the Company, PubCo or any of their respective Subsidiaries), any of
their respective Affiliates (other than the Company, the Managing Member or any
of their respective Subsidiaries), or any of their respective officers,
directors, agents, shareholders, members and partners (each, a “Business
Opportunities Exempt Party”). The Company renounces any interest or expectancy
of the Company in, or in being offered an opportunity to participate in,
business opportunities that are from time to time presented to any Business
Opportunities Exempt Party. No Business Opportunities Exempt Party who acquires
knowledge of a potential transaction, agreement, arrangement or other matter
that may be an opportunity for the Company or any of its subsidiaries shall have
any duty to communicate or offer such opportunity to the Company. No amendment
or repeal of this Section 8.4 shall apply to or have any effect on the liability
or alleged liability of any Business Opportunities Exempt Party for or with
respect to any opportunities of which any such Business Opportunities Exempt
Party becomes aware prior to such amendment or repeal. Any Person purchasing or
otherwise acquiring any interest in any Units shall be deemed to have notice of
and consented to the provisions of this Section 8.4. Neither the alteration,
amendment or repeal of this Section 8.4, nor the adoption of any provision of
this Agreement inconsistent with this Section 8.4, shall eliminate or reduce the
effect of this Section 8.4 in respect of any business opportunity first
identified or any other matter occurring, or any cause of action, suit or claim
that, but for this Section 8.4, would accrue or arise, prior to such alteration,
amendment, repeal or adoption.

ARTICLE IX

TRANSFERS OF INTERESTS

Section 9.1 Restrictions on Transfer.

 

  (a)

Except as provided in Section 4.6, Section 9.1(c) and Section 9.1(d), no Member
shall Transfer all or any portion of its Interest without the Managing Member’s
prior written consent, which consent shall be granted or withheld in the
Managing Member’s sole discretion. If, notwithstanding the provisions of this
Section 9.1(a), all or any portion of a Member’s Interests are Transferred in
violation of this Section 9.1(a), involuntarily, by operation of law or
otherwise, then without limiting any other rights and remedies available to the
other parties under this Agreement or otherwise, the Transferee of such Interest
(or portion thereof) shall not be admitted to the Company as a Member or be
entitled to any rights as a Member hereunder, and the Transferor will continue
to be bound by all obligations hereunder, unless and until the Managing Member
consents in writing to such admission, which consent shall be granted or
withheld in the Managing Member’s sole discretion. Any attempted or purported
Transfer of all or a portion of a Member’s Interests in violation of this
Section 9.1(a) shall be null and void and of no force or effect whatsoever. For
the avoidance of doubt, the restrictions on Transfer contained in this
Article IX shall not apply to the Transfer of any capital stock of PubCo;
provided that no Class B Shares may be Transferred unless a corresponding number
of Units are Transferred therewith in accordance with this Agreement.

 

45



--------------------------------------------------------------------------------

  (b)

In addition to any other restrictions on Transfer herein contained, including
the provisions of this Article IX, in no event may any Transfer or assignment of
Interests by any Member be made (i) to any Person who lacks the legal right,
power or capacity to own Interests; (ii) if such Transfer (A) would be
considered to be effected on or through an “established securities market” or a
“secondary market or the substantial equivalent thereof,” as such terms are used
in Treasury Regulations Section 1.7704-1, (B) would result in the Company having
more than 100 partners, within the meaning of Treasury Regulations
Section 1.7704-1(h)(1) (determined taking into account the rules of Treasury
Regulations Section 1.7704-1(h)(3)), or (C) would cause the Company to be
treated as a “publicly traded partnership” within the meaning of Section 7704 of
the Code or a successor provision or to be classified as a corporation pursuant
to the Code or successor of the Code; (iii) if such Transfer would cause the
Company to become, with respect to any employee benefit plan subject to Title I
of ERISA, a “party-in-interest” (as defined in Section 3(14) of ERISA) or a
“disqualified person” (as defined in Section 4975(e)(2) of the Code); (iv) if
such Transfer would, in the opinion of counsel to the Company, cause any portion
of the assets of the Company to constitute assets of any employee benefit plan
pursuant to the Plan Asset Regulations or otherwise cause the Company to be
subject to regulation under ERISA; (v) if such Transfer requires the
registration of such Interests or any Equity Securities issued upon any exchange
of such Interests, pursuant to any applicable U.S. federal or state securities
Laws; or (vi) if such Transfer subjects the Company to regulation under the
Investment Company Act or the Investment Advisors Act of 1940, each as amended
(or any succeeding law). Any attempted or purported Transfer of all or a portion
of a Member’s Interests in violation of this Section 9.1(b) shall be null and
void and of no force or effect whatsoever.

 

  (c)

Notwithstanding the provisions in Section 9.1(a), but subject to the other
provisions in this Article IX, a Member may Transfer all or a portion of its
Units to a Permitted Transferee without the consent of any other Member or
Person, but only if immediately after the proposed Transfer by such Member,
taking into consideration the anti-abuse rule set forth in Treasury Regulations
Section 1.7704-1(h)(3), and as determined in the reasonable discretion of the
Managing Member:

 

  (i)

in the case of a proposed Transfer by a Warburg Entity, all Warburg Entities, in
the aggregate, would not represent more than 10 “partners” for purposes of
calculating the number of “partners” in the Company under Treasury Regulations
Section 1.7704-1(h)(l)(ii);

 

  (ii)

in the case of a proposed Transfer by a Pine Brook Entity, all Pine Brook
Entities, in the aggregate, would not represent more than 6 “partners” for
purposes of calculating the number of “partners” in the Company under Treasury
Regulations Section 1.7704-1(h)(l)(ii);

 

  (iii)

in the case of a proposed Transfer by a Yorktown Entity, all Yorktown Entities,
in the aggregate, would not represent more than 7 “partners” for purposes of
calculating the number of “partners” in the Company under Treasury Regulations
Section 1.7704-1(h)(l)(ii); and

 

46



--------------------------------------------------------------------------------

  (iv)

in the case of a proposed Transfer by a Member other than a Warburg Entity, a
Pine Brook Entity, a Yorktown Entity, Brigham Equity Holdings, PubCo and any
Subsidiary of PubCo, such Member and its Transferees (for the avoidance of
doubt, other than PubCo and any Subsidiary of PubCo), in the aggregate, would
not represent more than one “partner” for purposes of calculating the number of
“partners” in the Company under Treasury Regulations Section 1.7704-1(h)(l)(ii).

 

  (d)

Notwithstanding the provisions in Section 9.1(a), but subject to the other
provisions in this Article IX, Brigham Equity Holdings may Transfer all or a
portion of its Units to any of its members without the consent of any other
Member or Person.

Section 9.2 Notice of Transfer.

 

  (a)

Other than in connection with Transfers made pursuant to Section 4.6, each
Member shall, after complying with the provisions of this Agreement, but in any
event no later than three Business Days following any Transfer of Interests,
give written notice to the Company of such Transfer. Each such notice shall
describe the manner and circumstances of the Transfer.

 

  (b)

A Member making a Transfer permitted by this Agreement shall (i) at least 10
Business Days before such Transfer, deliver to the Company an affidavit of
non-foreign status with respect to such Member that satisfies the requirements
of Section 1446(f)(2) of the Code, or (ii) no more than 15 Business Days
following such Transfer, provide to the Company proof that the transferee Member
has properly withheld and remitted to the Internal Revenue Service the amount of
tax required to be withheld upon the Transfer by Section 1446(f) of the Code.

Section 9.3 Transferee Members. A Transferee of Interests pursuant to this
Article IX shall have the right to become a Member only if (a) the requirements
of this Article IX are met, (b) such Transferee executes an instrument
reasonably satisfactory to the Managing Member agreeing to be bound by the terms
and provisions of this Agreement and assuming all of the Transferor’s then
existing and future Liabilities arising under or relating to this Agreement,
(c) such Transferee represents that the Transfer was made in accordance with all
applicable securities Laws, (d) the Transferor or Transferee shall have
reimbursed the Company for all reasonable expenses (including attorneys’ fees
and expenses) of any Transfer or proposed Transfer of a Member’s Interest,
whether or not consummated and (e) if such Transferee or his or her spouse is a
resident of a community property jurisdiction, then such Transferee’s spouse
shall also execute an instrument reasonably satisfactory to the Managing Member
agreeing to be bound by the terms and provisions of this Agreement to the extent
of his or her community property or quasi-community property interest, if any,
in such Member’s Interest. Unless agreed to in writing by the Managing Member,
the admission of a Member shall not result in the release of the Transferor from
any Liability that the Transferor may have to each remaining Member or to the
Company under this Agreement or any other Contract between the Managing Member,
the Company or any of its Subsidiaries, on the one hand, and such Transferor or
any of its Affiliates, on the other hand. Written notice of the admission of a
Member shall be sent promptly by the Company to each remaining Member.

 

47



--------------------------------------------------------------------------------

Section 9.4 Legend. Each certificate representing a Unit, if any, will be
stamped or otherwise imprinted with a legend in substantially the following
form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT.

THE TRANSFER AND VOTING OF THESE SECURITIES IS SUBJECT TO THE CONDITIONS
SPECIFIED IN THE AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
BRIGHAM MINERALS HOLDINGS, LLC (THE ISSUER OF THESE SECURITIES) AS IT MAY BE
AMENDED, SUPPLEMENTED AND/OR RESTATED FROM TIME TO TIME, AND NO TRANSFER OF
THESE SECURITIES WILL BE VALID OR EFFECTIVE UNTIL SUCH CONDITIONS HAVE BEEN
FULFILLED. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN
REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE
ISSUER OF SUCH SECURITIES.”

ARTICLE X

ACCOUNTING; CERTAIN TAX MATTERS

Section 10.1 Books of Account. The Company shall, and shall cause each
Subsidiary to, maintain true books and records of account in which full and
correct entries shall be made of all its business transactions pursuant to a
system of accounting established and administered in accordance with GAAP, and
shall set aside on its books all such proper accruals and reserves as shall be
required under GAAP.

Section 10.2 Tax Elections.

 

  (a)

The Company and any eligible Subsidiary shall make an election (or continue a
previously made election) pursuant to Section 754 of the Code for the taxable
year of the Company that includes the date hereof and shall not thereafter
revoke such election. In addition, the Company shall make the following
elections on the appropriate forms or tax returns, if permitted under the Code
or applicable law:

 

  (i)

to adopt the calendar year as the Company’s Fiscal Year;

 

  (ii)

to adopt the accrual method of accounting for U.S. federal income tax purposes;

 

48



--------------------------------------------------------------------------------

  (iii)

to elect to amortize the organizational expenses of the Company as permitted by
Section 709(b) of the Code;

 

  (iv)

except where the Managing Member elects to apply Section 10.5(e), to elect out
of the application of the partnership-level audit and adjustment rules of the
Partnership Tax Audit Rules by making an election under Section 6226(a) of the
Code, commonly known as the “push out” election, or any analogous election under
state or local tax law, if applicable; and

 

  (v)

except as otherwise provided herein, any other election the Managing Member may
in Good Faith deem appropriate and in the best interests of the Company.

 

  (b)

Upon request of the Managing Member, each Member shall cooperate in Good Faith
with the Company in connection with the Company’s efforts to make any election
pursuant to this Section 10.2.

Section 10.3 Tax Returns; Information. The Managing Member shall arrange for the
preparation and timely filing of all income and other tax and informational
returns of the Company. The Managing Member shall furnish to each Member a copy
of each approved return and statement, together with any schedules (including
Schedule K-1) or other information that a Member may require in connection with
such Member’s own tax affairs as soon as practicable (but in no event more than
75 days after the end of each Fiscal Year). The Members agree to (a) take all
actions reasonably requested by the Company or the Company Representative to
comply with the Partnership Tax Audit Rules, including where applicable, filing
amended returns as provided in Sections 6225 or 6226 of the Code and providing
confirmation thereof to the Company Representative and (b) furnish to the
Company (i) all reasonably requested certificates or statements relating to the
tax matters of the Company (including without limitation an affidavit of
non-foreign status pursuant to Section 1446(f)(2) of the Code), and (ii) all
pertinent information in its possession relating to the Company’s operations
that is reasonably necessary to enable the Company’s tax returns to be prepared
and timely filed.

Section 10.4 Company Representative. The Managing Member is specially authorized
and appointed to act as the Company Representative and in any similar capacity
under state or local Law. The Company and the Members (including any Member
designated as the Company Representative prior to the date hereof) shall
cooperate fully with each other and shall use reasonable best efforts to cause
the Managing Member (or any other Person subsequently designated) to become the
Company Representative with respect to any taxable period of the Company with
respect to which the statute of limitations has not yet expired, including (as
applicable) by filing certifications pursuant to Treasury Regulations
Section 301.6231(a)(7)-1(d). In acting as Company Representative, the Managing
Member shall act, to the maximum extent possible, to cause income, gain, loss,
deduction, credit of the Company and adjustments thereto, to be allocated or
borne by the Members in the same manner as such items or adjustments would have
been borne if the Company could have effectively made an election under
Section 6221(b) of the Code (commonly known as the “election out”) or similar
state or local provision with respect to the taxable period at issue. The
Company Representative may retain, at the Company’s expense, such outside
counsel, accountants and other professional consultants as it may reasonably
deem necessary in the course of fulfilling its obligations as Company
Representative.

 

49



--------------------------------------------------------------------------------

Section 10.5 Withholding Tax Payments and Obligations.

 

  (a)

Withholding Tax Payments. Each of the Company and its Subsidiaries may withhold
from distributions, allocations or portions thereof if it is required to do so
by any applicable Law, and each Member hereby authorizes the Company and its
Subsidiaries to withhold or pay on behalf of or with respect to such Member, any
amount of U.S. federal, state or local or non-U.S. taxes that the Managing
Member determines, in Good Faith, that the Company or any of its Subsidiaries is
required to withhold or pay with respect to any amount distributable or
allocable to such Member pursuant to this Agreement.

 

  (b)

Tax Audits. To the extent that any income tax is paid by the Company or any of
its Subsidiaries as a result of an audit or other proceeding with respect to
such tax and the Managing Member determines, in Good Faith, that such tax
relates to one or more specific Members (including any Company Level Taxes),
such tax shall be treated as an amount of taxes withheld or paid with respect to
such Member pursuant to this Section 10.5. Notwithstanding any provision to the
contrary in this Section 10.5, the payment by the Company of Company Level Taxes
shall, consistent with the Partnership Tax Audit Rules, be treated as the
payment of a Company obligation and shall be treated as paid with respect to a
Member to the extent the deduction with respect to such payment is allocated to
such Member pursuant to Section 5.2(k) and such payment shall not be treated as
a withholding from distributions, allocations or portions thereof with respect
to a Member.

 

  (c)

Tax Contribution and Indemnity Obligation. Any amounts withheld or paid with
respect to a Member pursuant to Section 10.5(a) or (b) shall be offset against
any distributions to which such Member is entitled concurrently with such
withholding or payment (a “Tax Offset”); provided that the amount of any
distribution subject to a Tax Offset shall be treated as having been distributed
to such Member pursuant to Section 6.1, Section 6.2(a)(ii)(ii) or
Section 11.3(b)(iii) at the time such Tax Offset is made. To the extent that
(i) there is a payment of Company Level Taxes relating to a Member or (ii) the
amount of such Tax Offset exceeds the distributions to which such Member is
entitled during the same Fiscal Year as such withholding or payment (“Excess Tax
Amount”), the amount of such (i) Company Level Taxes or (ii) Excess Tax Amount,
as applicable, shall, upon notification to such Member by the Managing Member,
give rise to an obligation of such Member to make a capital contribution to the
Company (a “Tax Contribution Obligation”), which Tax Contribution Obligation
shall be immediately due and payable. In the event a Member defaults with
respect to its obligation under the prior sentence, the Company shall be
entitled to offset the amount of a Member’s Tax Contribution Obligation against
distributions to which such Member would otherwise be subsequently entitled
until the full amount of such Tax Contribution Obligation has been contributed
to the Company or has been recovered through offset against distributions, and
any such offset shall not reduce such Member’s Capital Account.

 

50



--------------------------------------------------------------------------------

  Any contribution by a Member with respect to a Tax Contribution Obligation
shall increase such Member’s Capital Account but shall not reduce the amount (if
any) that a Member is otherwise obligated to contribute to the Company. Each
Member hereby unconditionally and irrevocably grants to the Company a security
interest in such Member’s Units to secure such Member’s obligation to pay the
Company any amounts required to be paid pursuant to this Section 10.5. Each
Member shall take such actions as the Company may reasonably request in order to
perfect or enforce the security interest created hereunder. Each Member hereby
agrees to indemnify and hold harmless the Company, the other Members, the
Company Representative and the Managing Member from and against any liability
(including any liability for Company Level Taxes) with respect to income
attributable to or distributions or other payments to such Member.

 

  (d)

Continued Obligations of Former Members. Any Person who ceases to be a Member
shall be deemed to be a Member solely for purposes of this Section 10.5, and the
obligations of a Member pursuant to this Section 10.5 shall survive until
30 days after the closing of the applicable statute of limitations on assessment
with respect to the taxes withheld or paid by the Company or a Subsidiary that
relate to the period during which such Person was actually a Member.

 

  (e)

Managing Member Discretion Regarding Recovery of Taxes. Notwithstanding the
foregoing, the Managing Member may choose not to recover an amount of Company
Level Taxes or other taxes withheld or paid with respect to a Member under this
Section 10.5 to the extent that there are no distributions to which such Member
is entitled that may be offset by such amounts, if the Managing Member
determines, in its reasonable discretion, that such a decision would be in the
best interests of the Members (e.g., where the cost of recovering the amount of
taxes withheld or paid with respect to such Member is not justified in light of
the amount that may be recovered from such Member).

ARTICLE XI

DISSOLUTION AND TERMINATION

Section 11.1 Liquidating Events. The Company shall dissolve and commence winding
up and liquidating upon the first to occur of the following (each, a
“Liquidating Event”):

 

  (a)

The sale of all or substantially all of the assets of the Company; and

 

  (b)

The determination of (i) the Managing Member and (ii) if at such time the
Members (other than any member of the PubCo Holdings Group) beneficially own, in
the aggregate, more than 2.5% of the then-outstanding Units, the holders of at
least 66 2/3% of the outstanding Units held by Members other than the PubCo
Holdings Group, to dissolve, wind up and liquidate the Company; provided that no
such Liquidating Event shall be consummated until at least 5 Business Days after
written notice is provided to the Members that such determination has been made
in accordance with the foregoing, and, for the avoidance of doubt, any Member,
including any Member not consenting to such determination, shall have the right
to file a Redemption Notice prior to the consummation of such Liquidating Event.

 

51



--------------------------------------------------------------------------------

The Members hereby agree that the Company shall not dissolve prior to the
occurrence of a Liquidating Event and that no Member shall seek a dissolution of
the Company, under Section 18-802 of the Act or otherwise, other than based on
the matters set forth in clauses (a) and (b) above. If it is determined by a
court of competent jurisdiction that the Company has dissolved prior to the
occurrence of a Liquidating Event, the Members hereby agree to continue the
business of the Company without a winding up or liquidation. In the event of a
dissolution pursuant to Section 11.1(b), the relative economic rights of each
class of Units immediately prior to such dissolution shall be preserved to the
greatest extent practicable with respect to distributions made to Members
pursuant to Section 11.3 in connection with such dissolution, taking into
consideration tax and other legal constraints that may adversely affect one or
more parties to such dissolution and subject to compliance with applicable laws
and regulations, unless, with respect to any class of Units, holders of a
majority of the Units of such class consent in writing to a treatment other than
as described above.

Section 11.2 Bankruptcy. For purposes of this Agreement, the “bankruptcy” of a
Member shall mean the occurrence of any of the following: (a) any Governmental
Entity shall take possession of any substantial part of the property of that
Member or shall assume control over the affairs or operations thereof, or a
receiver or trustee shall be appointed, or a writ, order, attachment or
garnishment shall be issued with respect to any substantial part thereof, and
such possession, assumption of control, appointment, writ or order shall
continue for a period of 90 consecutive days; or (b) a Member shall admit in
writing of its inability to pay its debts when due, or make an assignment for
the benefit of creditors; or apply for or consent to the appointment of any
receiver, trustee or similar officer or for all or any substantial part of its
property; or shall institute (by petition, application, answer, consent or
otherwise) any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debts, dissolution, liquidation or similar proceeding under the Laws of any
jurisdiction; or (c) a receiver, trustee or similar officer shall be appointed
for such Member or with respect to all or any substantial part of its property
without the application or consent of that Member, and such appointment shall
continue undischarged or unstayed for a period of 90 consecutive days or any
bankruptcy, insolvency, reorganization, arrangements, readjustment of debt,
dissolution, liquidation or similar proceedings shall be instituted (by
petition, application or otherwise) against that Member and shall remain
undismissed for a period of 90 consecutive days.

Section 11.3 Procedure.

 

  (a)

In the event of the dissolution of the Company for any reason, the Members shall
commence to wind up the affairs of the Company and to liquidate the Company’s
investments; provided that if a Member is in bankruptcy or dissolved, another
Member, who shall be the Managing Member (“Winding-Up Member”) shall commence to
wind up the affairs of the Company and, subject to Section 11.4(a), such
Winding-Up Member shall have full right and unlimited discretion to determine in
Good Faith the time, manner and terms of any sale or sales of the Property or
other assets pursuant to such liquidation, having due regard to the activity and
condition of the relevant market and general financial and economic conditions.
The Members shall continue to share profits, losses and distributions

 

52



--------------------------------------------------------------------------------

  during the period of liquidation in the same manner and proportion as though
the Company had not dissolved. The Company shall engage in no further business
except as may be necessary, in the reasonable discretion of the Managing Member
or the Winding-Up Member, as applicable, to preserve the value of the Company’s
assets during the period of dissolution and liquidation.

 

  (b)

Following the payment of all expenses of liquidation and the allocation of all
Profits and Losses as provided in Article V, the proceeds of the liquidation and
any other funds of the Company shall be distributed in the following order of
priority:

 

  (i)

First, to the payment and discharge of all of the Company’s debts and
Liabilities to creditors (whether third parties or Members), in the order of
priority as provided by Law, except any obligations to the Members in respect of
their Capital Accounts;

 

  (ii)

Second, to set up such cash reserves that the Managing Member reasonably deems
necessary for contingent or unforeseen Liabilities or future payments described
in Section 11.3(b)(i) (which reserves when they become unnecessary shall be
distributed in accordance with the provisions of clause (iii) below); and

 

  (iii)

Third, the balance to the Members, pro rata in accordance with the number of
Units owned by each Member.

 

  (c)

No Member shall have any right to demand or receive property other than cash
upon dissolution and termination of the Company.

 

  (d)

Upon the completion of the liquidation of the Company and the distribution of
all Company funds, the Company shall terminate and the Managing Member or the
Winding-Up Member, as the case may be, shall have the authority to execute and
record a certificate of cancellation of the Company, as well as any and all
other documents required to effectuate the dissolution and termination of the
Company.

Section 11.4 Rights of Members.

 

  (a)

Each Member irrevocably waives any right that it may have to maintain an action
for partition with respect to the property of the Company.

 

  (b)

Except as otherwise provided in this Agreement, (i) each Member shall look
solely to the assets of the Company for the return of its Capital Contributions
and (ii) no Member shall have priority over any other Member as to the return of
its Capital Contributions, distributions or allocations.

Section 11.5 Notices of Dissolution. In the event a Liquidating Event occurs or
an event occurs that would, but for the provisions of Section 11.1, result in a
dissolution of the Company, the Company shall, within 30 days thereafter,
(a) provide written notice thereof to each of the Members and to all other
parties with whom the Company regularly conducts business (as determined in the
discretion of the Managing Member), and (b) comply, in a timely manner, with all
filing and notice requirements under the Act or any other applicable Law.

 

53



--------------------------------------------------------------------------------

Section 11.6 Reasonable Time for Winding Up. A reasonable time shall be allowed
for the orderly winding up of the business and affairs of the Company and the
liquidation of its assets in order to minimize any losses that might otherwise
result from such winding up.

Section 11.7 No Deficit Restoration. No Member shall be personally liable for a
deficit Capital Account balance of that Member, it being expressly understood
that the distribution of liquidation proceeds shall be made solely from existing
Company assets.

ARTICLE XII

GENERAL

Section 12.1 Amendments; Waivers.

 

  (a)

The terms and provisions of this Agreement may be waived, modified or amended
(including by means of merger, consolidation or other business combination to
which the Company is a party) with the approval of (y) the Managing Member and
(z) if at such time the Members (other than any member of the PubCo Holdings
Group) beneficially own, in the aggregate, more than 5.0% of the
then-outstanding Units, the holders of at least 66 2/3% of the outstanding Units
held by Members other than the PubCo Holdings Group; provided that no waiver,
modification or amendment shall be effective until at least 5 Business Days
after written notice is provided to the Members that the requisite consent has
been obtained for such waiver, modification or amendment, and, for the avoidance
of doubt, any Member, including any Member not providing written consent, shall
have the right to file a Redemption Notice prior to the effectiveness of such
waiver, modification or amendment; provided, further, that no amendment to this
Agreement may:

 

  (i)

modify the limited liability of any Member, or increase the liabilities or
obligations of any Member, in each case, without the consent of each such
affected Member;

 

  (ii)

materially alter or change any rights, preferences or privileges of any
Interests in a manner that is different or prejudicial relative to any other
Interests, without the approval of a majority in interest of the Members holding
the Interests affected in such a different or prejudicial manner;

 

  (iii)

materially alter or change any rights, preferences or privileges of any Sponsor
in its capacity as a holder of Interests or otherwise under this Agreement in a
manner that is different or prejudicial relative to any other Sponsor or other
holder of Interests, without the approval of each such Sponsor so affected in a
different or prejudicial manner; or

 

54



--------------------------------------------------------------------------------

  (iv)

modify the requirement that a majority of the directors of PubCo who are
independent within the meaning of the rules of the New York Stock Exchange (or
such other principal United States securities exchange on which the Class A
Shares are listed) and Rule 10A-3 of the Securities Act and do not hold any
Units that are subject to the applicable Redemption must approve a Cash Election
pursuant to Section 4.6(a)(iii) without the approval of a majority of the
directors of PubCo who are independent within the meaning of the rules of the
New York Stock Exchange (or such other principal United States securities
exchange on which the Class A Shares are listed) and Rule 10A-3.

 

  (v)

of the Securities Act.

 

  (b)

Notwithstanding the foregoing clause (a), the Managing Member, acting alone, may
amend this Agreement, including Exhibit A, (i) to reflect the admission of new
Members, as provided by the terms of this Agreement, (ii) to the minimum extent
necessary to comply with or administer in an equitable manner the Partnership
Tax Audit Rules in any manner determined by the Managing Member, and (iii) as
necessary to avoid the Company being classified as a “publicly traded
partnership” within the meaning of Section 7704(b) of the Code.

 

  (c)

No waiver of any provision or default under, nor consent to any exception to,
the terms of this Agreement or any agreement contemplated hereby shall be
effective unless in writing and signed by the party to be bound and then only to
the specific purpose, extent and instance so provided.

Section 12.2 Further Assurances. Each party agrees that it will from time to
time, upon the reasonable request of another party, execute such documents and
instruments and take such further action as may be required to accomplish the
purposes of this Agreement.

Section 12.3 Successors and Assigns. All of the terms and provisions of this
Agreement shall be binding upon the parties and their respective successors and
assigns, but shall inure to the benefit of and be enforceable by the successors
and assigns of any Member only to the extent that they are permitted successors
and assigns pursuant to the terms hereof. No party may assign its rights
hereunder except as herein expressly permitted.

Section 12.4 Certain Representations by Members. Each Member, by executing this
Agreement and becoming a Member, whether by making a Capital Contribution, by
admission in connection with a permitted Transfer or otherwise, represents and
warrants to the Company and the Managing Member, as of the date of its admission
as a Member, that such Member (or, if such Member is disregarded for U.S.
federal income tax purposes, such Member’s regarded owner for such purposes) is
either: (i) not a partnership, grantor trust or Subchapter S corporation for
U.S. federal income tax purposes (e.g., an individual or Subchapter C
corporation), or (ii) is a partnership, grantor trust or Subchapter S
corporation for U.S. federal income tax purposes, but (A) permitting the Company
to satisfy the 100-partner limitation set forth in Treasury Regulations
Section 1.7704-1(h)(1)(ii) is not a principal purpose of any beneficial owner of
such Member in investing in the Company through such Member, (B) such Member was
formed for business purposes prior to or in connection with the investment by
such Member in the Company or for estate planning purposes, and (C) no
beneficial owner of such Member has a redemption or similar right with respect
to such Member that is intended to correlate to such Member’s right to
Redemption pursuant to Section 4.6.

 

55



--------------------------------------------------------------------------------

Section 12.5 Entire Agreement. This Agreement, together with all Exhibits and
Schedules hereto and all other agreements referenced therein and herein,
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties and there are no warranties, representations or other agreements between
the parties in connection with the subject matter hereof except as specifically
set forth herein and therein.

Section 12.6 Rights of Members Independent. The rights available to the Members
under this Agreement and at Law shall be deemed to be several and not dependent
on each other and each such right accordingly shall be construed as complete in
itself and not by reference to any other such right. Any one or more and/or any
combination of such rights may be exercised by a Member and/or the Company from
time to time and no such exercise shall exhaust the rights or preclude another
Member from exercising any one or more of such rights or combination thereof
from time to time thereafter or simultaneously.

Section 12.7 Governing Law. This Agreement, the legal relations between the
parties and any Action, whether contractual or non-contractual, instituted by
any party with respect to matters arising under or growing out of or in
connection with or in respect of this Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware applicable to
contracts made and performed in such State and without regard to conflicts of
law doctrines.

Section 12.8 Jurisdiction and Venue. The parties hereto hereby agree and consent
to be subject to the jurisdiction of any federal court of the District of
Delaware or the Delaware Court of Chancery over any action, suit or proceeding
(a “Legal Action”) arising out of or in connection with this Agreement. The
parties hereto irrevocably waive the defense of an inconvenient forum to the
maintenance of any such Legal Action. Each of the parties hereto further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such Legal Action by the mailing of copies thereof by registered
mail, postage prepaid, to such party at its address set forth in this Agreement,
such service of process to be effective upon acknowledgment of receipt of such
registered mail. Nothing in this Section 12.8 shall affect the right of any
party hereto to serve legal process in any other manner permitted by law.

Section 12.9 Headings. The descriptive headings of the Articles, Sections and
subsections of this Agreement are for convenience only and do not constitute a
part of this Agreement.

Section 12.10 Counterparts. This Agreement and any amendment hereto or any other
agreement (or document) delivered pursuant hereto may be executed in one or more
counterparts and by different parties in separate counterparts any may delivered
by email or other electronic means. All of such counterparts shall constitute
one and the same agreement (or other document) and shall become effective
(unless otherwise provided therein) when one or more counterparts have been
signed by each party and delivered to the other party.

 

56



--------------------------------------------------------------------------------

Section 12.11 Notices. Any notice or other communication hereunder must be given
in writing and (a) delivered in person, (b) transmitted by facsimile, by
telecommunications mechanism or electronically or (c) mailed by certified or
registered mail, postage prepaid, receipt requested as follows:

If to the Company or the Managing Member, addressed to it at:

Brigham Minerals Holdings, LLC

5914 Courtyard Drive, Suite 100

Austin, TX 78730

Attention: Blake Williams, CFO

Email: bwilliams@brighamminerals.net

With copies (which shall not constitute notice) to:

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500

Houston, TX 77002

Attention: Douglas E. McWilliams or Thomas G. Zentner

Email: dmcwilliams@velaw.com and tzentner@velaw.com

or to such other address or to such other Person as either party shall have last
designated by such notice to the other parties. Each such notice or other
communication shall be effective (i) if given by telecommunication or
electronically, when transmitted to the applicable number or email address so
specified in (or pursuant to) this Section 12.11 and an appropriate answerback
is received or, if transmitted after 4:00 p.m. local time on a Business Day in
the jurisdiction to which such notice is sent or at any time on a day that is
not a Business Day in the jurisdiction to which such notice is sent, then on the
immediately following Business Day, (ii) if given by mail, on the first Business
Day in the jurisdiction to which such notice is sent following the date three
days after such communication is deposited in the mails with first class postage
prepaid, addressed as aforesaid or (iii) if given by any other means, on the
Business Day when actually received at such address or, if not received on a
Business Day, on the Business Day immediately following such actual receipt.

Section 12.12 Representation By Counsel; Interpretation. The parties acknowledge
that each party to this Agreement has been represented by counsel in connection
with this Agreement and the transactions contemplated by this Agreement.
Accordingly, any rule of Law, or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived.

Section 12.13 Severability. If any provision of this Agreement is determined to
be invalid, illegal or unenforceable by any Governmental Entity, the remaining
provisions of this Agreement, to the extent permitted by Law shall remain in
full force and effect, provided that the essential terms and conditions of this
Agreement for all parties remain valid, binding and enforceable.

 

57



--------------------------------------------------------------------------------

Section 12.14 Expenses. Except as otherwise provided in this Agreement, each
party shall bear its own expenses in connection with the transactions
contemplated by this Agreement.

Section 12.15 Waiver of Jury Trial. EACH OF THE COMPANY, THE MEMBERS, THE
MANAGING MEMBER AND ANY INDEMNITEES SEEKING REMEDIES HEREUNDER HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED ON, OR ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY OR OTHERWISE.

Section 12.16 No Third Party Beneficiaries. Except as expressly provided in
Sections 7.4, nothing in this Agreement, express or implied, is intended to
confer upon any party, other than the parties hereto and their respective
successors and permitted assigns, any rights or remedies under this Agreement or
otherwise create any third party beneficiary hereto.

[Signature Pages Follow]

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amended and
Restated Limited Liability Company Agreement to be executed as of the day and
year first above written.

 

COMPANY: BRIGHAM MINERALS HOLDINGS, LLC By:  

/s/ Robert M. Roosa

Name:   Robert M. Roosa Title:   Chief Executive Officer BRIGHAM EQUITY
HOLDINGS: BRIGHAM EQUITY HOLDINGS, LLC By:  

/s/ Robert M. Roosa

Name:   Robert M. Roosa Title:   Chief Executive Officer

 

1



--------------------------------------------------------------------------------

MANAGING MEMBER: WARBURG PINCUS ENERGY (E&P) (BRIGHAM) LLC By: Brigham Minerals,
Inc., its sole member By:  

/s/ James Levy

Name:   James Levy Title:   Authorized Signatory

 

2



--------------------------------------------------------------------------------

PUBCO: BRIGHAM MINERALS, INC. By:  

/s/ Blake C. Williams

Name:   Blake C. Williams Title:   Chief Financial Officer

 

3



--------------------------------------------------------------------------------

MEMBERS: WARBURG PINCUS PRIVATE EQUITY (E&P) XI (BRIGHAM), LLC By:   Brigham
Minerals, Inc., its sole member By:  

/s/ James Levy

Name:   James Levy Title:   Authorized Signatory WARBURG PINCUS XI (E&P)
PARTNERS-B (BRIGHAM), LLC By:   Brigham Minerals, Inc., its sole member By:  

/s/ James Levy

Name:   James Levy Title:   Authorized Signatory WARBURG PINCUS ENERGY (E&P)
(BRIGHAM), LLC By:   Brigham Minerals, Inc., its sole member By:  

/s/ James Levy

Name:   James Levy Title:   Authorized Signatory WP ENERGY PARTNERS (E&P)
(BRIGHAM), LLC By:   Brigham Minerals, Inc., its sole member By:  

/s/ James Levy

Name:   James Levy Title:   Authorized Signatory

 

4



--------------------------------------------------------------------------------

WARBURG PINCUS ENERGY (E&P) PARTNERS-B (BRIGHAM), LLC By:   Brigham Minerals,
Inc., its sole member By:  

/s/ James Levy

Name:   James Levy Title:   Authorized Signatory

 

5



--------------------------------------------------------------------------------

WARBURG PINCUS PRIVATE EQUITY (E&P) XI-A (BRIGHAM), LLC By: Warburg Pincus
Private Equity (E&P) XI - A, L.P., its sole member By: Warburg Pincus (E&P) XI,
L.P., its general partner By: Warburg Pincus (E&P) XI LLC, its general partner
By: Warburg Pincus Partners II (US), L.P., its managing member By: Warburg
Pincus & Company US, LLC, its general partner By:  

/s/ Steven Glenn

Name:   Steven Glenn Title:   Authorized Signatory WARBURG PINCUS XI (E&P)
PARTNERS-A (BRIGHAM), LLC By: Warburg Pincus XI (E&P) Partners—A, L.P., its sole
member By: Warburg Pincus (E&P) XI, L.P., its general partner By: Warburg Pincus
(E&P) XI LLC, its general partner By: Warburg Pincus Partners II (US), L.P., its
managing member By: Warburg Pincus & Company US, LLC, its general partner By:  

/s/ Steven Glenn

Name:   Steven Glenn Title:   Authorized Signatory

 

6



--------------------------------------------------------------------------------

WARBURG PINCUS ENERGY (E&P) PARTNERS-A (BRIGHAM), LLC By: Warburg Pincus Energy
(E&P) Partners-A, L.P. By: Warburg Pincus (E&P) Energy, L.P., its general
partner By: Warburg Pincus (E&P) Energy LLC, its general partner By: Warburg
Pincus Partners II (US), L.P., its managing member By: Warburg Pincus & Company
US, LLC, its general partner By:  

/s/ Steven Glenn

Name:   Steven Glenn Title:   Authorized Signatory WARBURG PINCUS ENERGY (E&P)-A
(BRIGHAM), LLC By: Warburg Pincus Energy (E&P)-A, L.P. By: Warburg Pincus (E&P)
Energy, L.P., its general partner By: Warburg Pincus (E&P) Energy LLC, its
general partner By: Warburg Pincus Partners II (US), L.P., its managing member
By: Warburg Pincus & Company US, LLC, its general partner By:  

/s/ Steven Glenn

Name:   Steven Glenn Title:   Authorized Signatory

 

7



--------------------------------------------------------------------------------

WP BRIGHAM HOLDINGS, L.P. By: Warburg Pincus (E&P) XI, L.P., its general partner
By: Warburg Pincus (E&P) XI LLC, its general partner By: Warburg Pincus Partners
II (US), L.P., its managing member By: Warburg Pincus & Company US, LLC, its
general partner By:  

/s/ Steven Glenn

Name:   Steven Glenn Title:   Authorized Signatory WP ENERGY BRIGHAM HOLDINGS,
L.P. By: Warburg Pincus (E&P) Energy, L.P., its general partner By: Warburg
Pincus (E&P) Energy LLC, its general partner By: Warburg Pincus Partners II
(US), L.P., its managing member By: Warburg Pincus & Company US, LLC, its
general partner By:  

/s/ Steven Glenn

Name:   Steven Glenn Title:   Authorized Signatory

 

8



--------------------------------------------------------------------------------

WP ENERGY PARTNERS BRIGHAM HOLDINGS, L.P. By: Warburg Pincus (E&P) Energy, L.P.,
its general partner By: Warburg Pincus (E&P) Energy LLC, its general partner By:
Warburg Pincus Partners II (US), L.P., its managing member By: Warburg Pincus &
Company US, LLC, its general partner By:  

/s/ Steven Glenn

Name:   Steven Glenn Title:   Authorized Signatory

 

9



--------------------------------------------------------------------------------

YORKTOWN ENERGY PARTNERS IX, L.P. By: Yorktown IX Company LP, its general
partner By: Yorktown IX Associates LLC, its general partner By:  

/s/ W. Howard Keenan, Jr.

Name:   W. Howard Keenan, Jr. Title:   Member YORKTOWN ENERGY PARTNERS X, L.P.
By: Yorktown X Company LP, its general partner By: Yorktown X Associates LLC,
its general partner By:  

/s/ W. Howard Keenan, Jr.

Name:   W. Howard Keenan, Jr. Title:   Member

 

10



--------------------------------------------------------------------------------

YORKTOWN ENERGY PARTNERS XI, L.P. By: Yorktown XI Company LP, its general
partner By: Yorktown XI Associates LLC, its general partner By:  

/s/ W. Howard Keenan, Jr.

Name:   W. Howard Keenan, Jr. Title:   Member YT BRIGHAM CO INVESTMENT PARTNERS,
LP By: YT Brigham Company LP, Its general partner By: YT Brigham Associates LLC,
Its general partner By:  

/s/ W. Howard Keenan, Jr.

Name:   W. Howard Keenan, Jr. Title:   Member

 

11



--------------------------------------------------------------------------------

PINE BROOK BXP INTERMEDIATE, L.P. By: PBRA, LLC, its general partner By:  

/s/ Richard Stoneburner

Name:   Richard Stoneburner Title:   Executive Vice President PINE BROOK BXP II
INTERMEDIATE, L.P. By: PBRA, LLC, its general partner By:  

/s/ Richard Stoneburner

Name:   Richard Stoneburner Title:   Executive Vice President PINE BROOK PB
INTERMEDIATE, L.P. By: PBRA, LLC, its general partner By:  

/s/ Richard Stoneburner

Name:   Richard Stoneburner Title:   Executive Vice President

 

12